Exhibit 10.1

 

EXECUTION COPY

 

 

GRAPHIC [g168111kg01i001.gif]

 

CREDIT AGREEMENT

 

dated as of

 

July 18, 2013

 

among

 

NEWPORT CORPORATION

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

and BBVA COMPASS

as Co-Syndication Agents

 

and

 

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC

as Joint Bookrunners

 

J.P. MORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC

and BBVA COMPASS

as Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions

1

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

28

SECTION 1.03

Terms Generally

28

SECTION 1.04

Accounting Terms; GAAP; Calculations

28

SECTION 1.05

Status of Obligations

29

 

 

 

ARTICLE II The Credits

29

 

 

 

SECTION 2.01

Commitments

29

SECTION 2.02

Loans and Borrowings

30

SECTION 2.03

Requests for Revolving Borrowings

30

SECTION 2.04

Determination of Dollar Amounts

31

SECTION 2.05

Swingline Loans

31

SECTION 2.06

Letters of Credit

32

SECTION 2.07

Funding of Borrowings

36

SECTION 2.08

Interest Elections

37

SECTION 2.09

Termination and Reduction of Commitments

38

SECTION 2.10

Repayment of Loans; Evidence of Debt

39

SECTION 2.11

Prepayment of Loans

39

SECTION 2.12

Fees

40

SECTION 2.13

Interest

41

SECTION 2.14

Alternate Rate of Interest

42

SECTION 2.15

Increased Costs

43

SECTION 2.16

Break Funding Payments

44

SECTION 2.17

Taxes

44

SECTION 2.18

Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs

48

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

50

SECTION 2.20

Expansion Option

50

SECTION 2.21

Judgment Currency

52

SECTION 2.22

Defaulting Lenders

52

 

 

 

ARTICLE III Representations and Warranties

54

 

 

 

SECTION 3.01

Existence, Qualification and Power

54

SECTION 3.02

Authorization; No Contravention

54

SECTION 3.03

Governmental Authorization; Other Consents

54

SECTION 3.04

Binding Effect

54

SECTION 3.05

Financial Statements; No Material Adverse Effect

54

SECTION 3.06

Litigation

55

SECTION 3.07

No Default

55

SECTION 3.08

Ownership of Property

55

SECTION 3.09

Environmental Compliance

55

SECTION 3.10

Insurance

56

SECTION 3.11

Taxes

56

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

SECTION 3.12

ERISA Compliance

56

SECTION 3.13

Subsidiaries

56

SECTION 3.14

Margin Regulations; Investment Company Act

57

SECTION 3.15

Disclosure

57

SECTION 3.16

Compliance with Laws

57

SECTION 3.17

Intellectual Property; Licenses, Etc.

57

SECTION 3.18

Solvency

58

SECTION 3.19

Perfection of Security Interests in the Collateral

58

SECTION 3.20

Business Locations; Taxpayer Identification Number

58

SECTION 3.21

Labor Matters

58

SECTION 3.22

Sanctions Laws and Regulations

58

 

 

 

ARTICLE IV Conditions

58

 

 

 

SECTION 4.01

Effective Date

58

SECTION 4.02

Each Credit Event

59

 

 

 

ARTICLE V Affirmative Covenants

60

 

 

 

SECTION 5.01

Financial Statements

60

SECTION 5.02

Certificates; Other Information

60

SECTION 5.03

Notices

62

SECTION 5.04

Payment of Obligations

62

SECTION 5.05

Preservation of Existence, Etc.

62

SECTION 5.06

Maintenance of Properties

63

SECTION 5.07

Maintenance of Insurance

63

SECTION 5.08

Compliance with Laws

63

SECTION 5.09

Books and Records

63

SECTION 5.10

Inspection Rights

63

SECTION 5.11

Use of Proceeds

64

SECTION 5.12

Additional Subsidiaries

64

SECTION 5.13

Pledged Assets

64

 

 

 

ARTICLE VI Negative Covenants

65

 

 

 

SECTION 6.01

Liens

65

SECTION 6.02

Investments

67

SECTION 6.03

Indebtedness

68

SECTION 6.04

Fundamental Changes

70

SECTION 6.05

Dispositions

70

SECTION 6.06

Restricted Payments

71

SECTION 6.07

Change in Nature of Business

71

SECTION 6.08

Transactions with Affiliates and Insiders

71

SECTION 6.09

Burdensome Agreements

72

SECTION 6.10

Use of Proceeds

72

SECTION 6.11

Financial Covenants

72

SECTION 6.12

Prepayment of Subordinated Indebtedness, Etc.

73

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

SECTION 6.13

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

73

SECTION 6.14

Ownership of Subsidiaries

73

SECTION 6.15

Sale Leasebacks

73

SECTION 6.16

Sanctions Laws and Regulations

73

 

 

 

ARTICLE VII Events of Default

74

 

 

 

SECTION 7.01

Events of Default

74

SECTION 7.02

Remedies Upon Event of Default

76

 

 

 

ARTICLE VIII The Administrative Agent

76

 

 

 

ARTICLE IX Miscellaneous

78

 

 

 

SECTION 9.01

Notices

78

SECTION 9.02

Waivers; Amendments

80

SECTION 9.03

Expenses; Indemnity; Damage Waiver

82

SECTION 9.04

Successors and Assigns

83

SECTION 9.05

Survival

86

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

87

SECTION 9.07

Severability

87

SECTION 9.08

Right of Setoff

87

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

87

SECTION 9.10

WAIVER OF JURY TRIAL

88

SECTION 9.11

Headings

88

SECTION 9.12

Confidentiality

88

SECTION 9.13

USA PATRIOT Act

89

SECTION 9.14

Releases of Subsidiary Guarantors

89

SECTION 9.15

Appointment for Perfection

90

SECTION 9.16

Interest Rate Limitation

90

SECTION 9.17

No Advisory or Fiduciary Responsibility

90

 

 

 

ARTICLE X Borrower Guaranty

91

 

 

 

SECTION 10.01

Borrower Guaranty

91

SECTION 10.02

Guaranty Unconditional

91

SECTION 10.03

General Waivers

92

SECTION 10.04

Continuing Guaranty

92

SECTION 10.05

Enforcement and Payment of Guaranty

92

SECTION 10.06

Subordination of Subrogation

93

SECTION 10.07

Information

93

SECTION 10.08

Taxes

93

SECTION 10.09

Maximum Liability

93

SECTION 10.10

Termination of Borrower Guaranty

93

SECTION 10.11

California Waivers

93

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 2.06 — Existing Letters of Credit

Schedule 3.10 — Insurance

Schedule 3.13 — Subsidiaries

Schedule 3.17 — Intellectual Property; Licenses, Etc.

Schedule 3.20(a) — Real Property

Schedule 3.20(b) — Chief Executive Office, Legal Name, U.S. Tax Payer
Identification Number and

Organizational Identification Number

Schedule 3.20(c) — Prior Legal Names, Prior State of Formation and Mergers and
Consolidations

Schedule 5.02 — Borrower Website

Schedule 6.01 — Existing Liens

Schedule 6.02 — Existing Investments

Schedule 6.03 — Existing Indebtedness

Schedule 6.14 — Exempt Subsidiaries

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — [Intentionally Omitted]

Exhibit C — Form of Increasing Lender Supplement

Exhibit D — Form of Augmenting Lender Supplement

Exhibit E — List of Closing Documents

Exhibit F-1 — Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit F-2 — Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit F-3 — Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit F-4 — Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit G-1 — Form of Borrowing Request

Exhibit G-2 — Form of Interest Election Request

Exhibit H — Form of Note

Exhibit I — Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of July 18, 2013 among NEWPORT
CORPORATION, a Nevada corporation, the LENDERS from time to time party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION and BBVA COMPASS (a tradename of COMPASS BANK), as Co-Syndication
Agents and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01             Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$275,000,000.

 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Japanese Yen and (v) any other currency that is (x) a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) available in the London interbank deposit market
and (z) agreed to by the Administrative Agent and each of the Lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a

 

--------------------------------------------------------------------------------


 

Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio applicable on such date:

 

 

 

Consolidated
Leverage Ratio:

 

Eurocurrency
Spread

 

ABR Spread

 

Commitment Fee
Rate

 

Category 1:

 

< 1.00 to 1.00

 

1.50

%

0.50

%

0.25

%

 

 

 

 

 

 

 

 

 

 

Category 2:

 

> 1.00 to 1.00 but < 1.50 to 1.00

 

1.75

%

0.75

%

0.30

%

 

 

 

 

 

 

 

 

 

 

Category 3:

 

> 1.50 to 1.00 but < 2.00 to 1.00

 

2.00

%

1.00

%

0.35

%

 

 

 

 

 

 

 

 

 

 

Category 4:

 

> 2.00 to 1.00

 

2.25

%

1.25

%

0.40

%

 

For purposes of the foregoing,

 

(i)            if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01, Category 4
shall be deemed applicable for the period commencing three (3) Business Days
after the required date of delivery and ending on the date which is three
(3) Business Days after the Financials are actually delivered, after which the
Category shall be determined in accordance with the table above as applicable;

 

(ii)           adjustments, if any, to the Category then in effect shall be
effective three (3) Business Days after the Administrative Agent has received
the applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

2

--------------------------------------------------------------------------------


 

(iii)          notwithstanding the foregoing, Category 3 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s first full fiscal quarter ending after the Effective Date
(unless such Financials demonstrate that Category 4 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the 2012 Fiscal Year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, including the
notes thereto.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

 

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: 
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

3

--------------------------------------------------------------------------------


 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Borrower” means Newport Corporation, a Nevada corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit G-1.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than 365
days from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 365 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within 365
days of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the

 

4

--------------------------------------------------------------------------------


 

amount of the repurchase obligations, (e) investments, classified in accordance
with GAAP as current assets, in money market investment programs registered
under the Investment Company Act of 1940 which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d), and (f) in the case of any Foreign
Subsidiary, investments denominated in the currency of the jurisdiction in which
such Subsidiary is organized or has its principal place of business which are
similar to the items specified in subsections (a) through (e) of this definition
and are used in the ordinary course of business by similar companies for cash
management purposes in the relevant jurisdiction.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code.

 

“CFC Debt” means any Indebtedness or accounts receivable that is owed, or
treated as owed for U.S. federal income tax purposes, by any CFC to the
Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, directly or indirectly, of 35% or more of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully diluted basis.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the Lenders, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents (for the avoidance of
doubt, not including any Excluded Property).

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
the Loan Parties pursuant to the terms of Section 5.13 or any of the Loan
Documents.

 

5

--------------------------------------------------------------------------------


 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit I.

 

“Computation Date” is defined in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income for such period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication):
(i) Consolidated Interest Charges for such period, (ii) the provision for
federal, state, local and foreign income taxes payable for such period,
(iii) the amount of depreciation and amortization expense for such period,
(iv) all non-cash charges for such period except to the extent constituting an
accrual of a reserve for a cash expenditures to be made, or reasonably
anticipated to be made, in a future period, (v) any losses from such period
resulting from the Disposition of any asset of the Borrower or any Subsidiary
outside of the ordinary course of business, including, without limitation, any
net loss from discontinued operations and any net loss on disposal of
discontinued operations, in any case to the extent permitted by this Agreement,
(vi) non-cash losses attributable to the write-down of assets (excluding
write-downs of inventory and accounts receivable), (vii) other extraordinary,
unusual or non-recurring charges, expenses or losses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, (viii) non-cash stock compensation
expenses for such period which do not represent a cash item in such period or
any future period, (ix) all unrealized non-cash losses under Swap Contracts
during such period, (x) non-cash charges resulting from the application of FASB
ASC 805\FAS 141R with respect to earn-outs incurred by the Borrower or any of
its Subsidiaries in connection with the Ophir Acquisition or any Permitted
Acquisition, (xi) any expense deducted in calculating Consolidated Net Income
for such period and reimbursed or advanced (including through a purchase price
adjustment) during such period by third parties (but only to the extent such
reimbursement or advance is not or has not previously been included in the
determination of Consolidated Net Income), (xii) currency translation losses
related to currency remeasurements of Indebtedness (including the net loss or
gain resulting from Swap Contracts for currency exchange risk),
(xiii) restructuring expenses relating to facility and sales channels
consolidations and integration of the Ophir Acquisition, and in an aggregate
amount not to exceed $10,000,000 for such period and $25,000,000 in the
aggregate during the term of this Agreement and (xiv) one time fees, costs and
expenses actually incurred in connection with Permitted Acquisitions and other
non-recurring losses, expenses or charges recorded or recognized by the Borrower
or any of its Subsidiaries during such period in an aggregate amount not to
exceed $4,000,000 in any Fiscal Year, minus (c) the following to the extent
included in calculating such Consolidated Net Income (without duplication): 
(i) all non-cash income for such period except to the extent constituting an
accrual of a reserve for a cash receipt to be received, or

 

6

--------------------------------------------------------------------------------


 

reasonably expected to be received, in a future period, (ii) any income or gain
from such period resulting from the Disposition of any asset of the Borrower or
any Subsidiary outside of the ordinary course of business, including, without
limitation, any net income from discontinued operations and any net income or
gain on disposal of discontinued operations, (iii) non-cash gains attributable
to the write-up of assets (excluding write-ups of inventory and accounts
receivable), (iv) extraordinary, unusual or non-recurring income or gains of the
Borrower and its Subsidiaries increasing such Consolidated Net Income which does
not represent a cash item in such period or any future period, (v) all
unrealized non-cash gains under Swap Contracts during such period, (vi) non-cash
income resulting from the application of FASB ASC 805\FAS 141R with respect to
earn-outs incurred by the Borrower or any of its Subsidiaries in connection with
any Permitted Acquisition, and (vii) currency translation gains related to
currency remeasurements of Indebtedness (including the net loss or gain
resulting from Swap Contracts for currency exchange risk).

 

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all expenditures of the Borrower and
its Subsidiaries that are or should be included in “purchase of property, plant
and equipment” or similar items reflected in the consolidated statement of cash
flows of the Borrower and its Subsidiaries, but excluding:  (a) such
expenditures to the extent made with the proceeds (including casualty insurance
proceeds) of any Involuntary Disposition or the proceeds of any Disposition of
assets (other than inventory sold in the ordinary course of business and
accounts receivable), (b) leasehold improvement expenditures that are actually
paid for by unaffiliated third party landlords and (c) such expenditures to the
extent the purchase price of the equipment or other fixed assets consists of
credit for the simultaneous trade-in of existing equipment or fixed assets.  For
purposes of clarification, an Acquisition shall not constitute a Consolidated
Capital Expenditure.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated Adjusted
EBITDA for the most recently completed four Fiscal Quarters minus
(ii) Consolidated Capital Expenditures for such period (other than to the extent
financed with long-term, non-revolving Indebtedness incurred for such purpose)
to (b) Consolidated Fixed Charges for the most recently completed four Fiscal
Quarters.

 

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) income taxes paid in
cash during such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of:  (a) all obligations for borrowed money, whether
current or long-term (including the Obligations) and all obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments; 
(b) all purchase money Indebtedness; (c) the maximum amount available to be
drawn under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments (other than
letters of credit incurred to support commercial transactions, bid bonds,
payment bonds and performance bonds arising in the ordinary course of business),
in each case net of the amount of cash collateral securing such obligations;
(d) all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable and other accrued liabilities in
the ordinary course of business (including deferred payments in respect of
services by employees) and (ii) any earn-out obligation or other post-closing
balance sheet adjustment prior to such time as it becomes a liability on the
balance sheet of such Person in accordance with GAAP or that exists on the
balance sheet of such Person on a non-interest accruing basis and is paid within
thirty days of the date such obligation becomes a liability on the balance
sheet); (e) all Attributable Indebtedness; (f) all obligations to purchase,
redeem, retire, defease or otherwise make any payment prior to the Maturity Date
in respect of any Equity

 

7

--------------------------------------------------------------------------------


 

Interests or any warrant, right or option to acquire such Equity Interest,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends (other than any such obligations, to the extent such obligations
constitute Indebtedness, (i) arising pursuant to the terms of any employee
agreement, employee equity subscription agreement, stock purchase, grant or
option agreement or similar agreement or plan or (ii) in respect of Restricted
Payments of the Borrower that are made pursuant to Section 6.06(c)); (g) all
Guarantees with respect to Indebtedness of the types specified in clauses
(a) through (f) above of another Person; and (h) all Indebtedness of the types
referred to in clauses (a) through (g) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which any Loan Party or any Subsidiary is a general partner or joint
venturer, except to the extent that Indebtedness is expressly made non-recourse
to such Person.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted EBITDA for the most recently completed four Fiscal Quarters.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (excluding extraordinary
gains) attributable to the Borrower for that period.  There shall be excluded
from Consolidated Net Income for any period the purchase accounting adjustments,
including to property, equipment, inventory and software and other intangible
assets and deferred revenue in component amounts required or permitted by GAAP
as a result of any Permitted Acquisition.

 

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness.  For purposes of this
definition, “scheduled payments of principal” (a) shall be deemed to include the
Attributable Indebtedness, (b) shall not include any voluntary prepayments or
mandatory prepayments pursuant to Section 2.11 and (c) shall not include any
balloon payments with respect to any Indebtedness if such Indebtedness is
refinanced prior to its maturity.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

8

--------------------------------------------------------------------------------


 

“Co-Syndication Agent” means each of Wells Fargo Bank, National Association and
BBVA Compass (a tradename of Compass Bank) in its capacity as co-syndication
agent for the credit facility evidenced by this Agreement.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 6.03.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”) or is
otherwise the subject of any Sanctions Laws and Regulations; (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

 

9

--------------------------------------------------------------------------------


 

“Disregarded Entity” means any entity treated as disregarded as an entity
separate from its owner under Treasury Regulations Section 301.7701-3.

 

“Documentation Agent” means U.S. Bank National Association in its capacity as
documentation agent for the credit facility evidenced by this Agreement.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

“Dollars” or “$” means lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state or political subdivision of the United States or the District of
Columbia.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar® and any other internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and the Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

10

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or receipt of notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Internal Revenue
Code or Sections 303, 304 and 305 of ERISA or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 

“euro” and/or “€” means the single currency of the Participating Member States.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to

 

11

--------------------------------------------------------------------------------


 

such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased property which is located outside of the United States, (b) any owned
real property which is located in the United States and has a fair market value
of less than $5,000,000, (c) any leased real property, (d) any material IP
Rights for which a perfected Lien thereon is not effected either by filing of a
UCC financing statement or by appropriate evidence of such Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office, (e) unless requested by the Required Lenders, any material
personal property (other than personal property described in clause (d) above)
for which the attachment or perfection of a Lien thereon is not governed by the
UCC, (f) the Equity Interests of any Foreign Subsidiary or Foreign Holding
Company of any Loan Party or any Disregarded Entity, in each case to the extent
not required to be pledged to secure the Secured Obligations pursuant to
Section 5.13(a), (g) any property which, subject to the terms of Section 6.09,
is subject to a Lien of the type described in Section 6.01(i) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
property, (h) any lease, license, contract or agreement to which any Loan Party
is a party or any of such Loan Party’s rights or interests thereunder to the
extent that (and only for so long as) pursuant to the terms thereof the grant of
a security interest therein under any Loan Document shall constitute or result
in a breach, termination or default under such lease, license, contract or
agreement (other than to the extent that any such terms would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or any other applicable Laws); provided that such lease,
license, contract, property right or agreement shall constitute Excluded
Property only to the extent and for so long as the consequences specified above
shall exist and shall cease to constitute Excluded Property and shall become
subject to the security interest granted under the Collateral Documents,
immediately and automatically, at such time as such consequences shall no longer
exist, (i) any vehicles subject to certificate of title statutes, (j) cash
collateral that is the subject of a deposit or pledge constituting a Permitted
Lien, but only to the extent the agreements governing such deposit or pledge
prohibit the existence of a Lien therein in favor of the Administrative Agent
and (k) CFC Debt.

 

“Excluded Subsidiary” means (a) each Domestic Subsidiary that is not a
wholly-owned Subsidiary, (b) each existing or future Domestic Subsidiary
designated as an Excluded Subsidiary by the Borrower in a written notice to the
Administrative Agent, in each case, for so long as (i) such Subsidiary does not
(on a consolidated basis with its Subsidiaries) have assets with a book value in
excess of 2.0% of the consolidated assets of the Borrower, and such Subsidiary’s
(on a consolidated basis with its Subsidiaries) contribution to Consolidated
Adjusted EBITDA for the most recent four consecutive fiscal quarter period does
not exceed 2.0% and (ii) all such Subsidiaries do not (on a consolidated basis
with their respective Subsidiaries) have assets with a book value in excess of
5.0% of the consolidated assets of the Borrower, and all such Subsidiaries’ (on
a consolidated basis with their respective Subsidiaries) contribution to
Consolidated Adjusted EBITDA for the most recent four consecutive fiscal quarter
period does not exceed 5.0%, (c) each Foreign Holding Company and (d) each
Domestic Subsidiary (other than an Initial Guarantor) that is owned directly or
indirectly by any Foreign Subsidiary (other than a first-tier Foreign Subsidiary
that is a Disregarded Entity).

 

12

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation.  If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Executive Order” has the meaning assigned to such term in the definition of
Sanctions Laws and Regulations.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
October 4, 2011 among the Borrower, the lending institutions named therein and
Bank of America, N.A. as administrative agent, as amended, restated,
supplemented or otherwise modified prior to the Effective Date.

 

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

13

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the vice president of finance, chief financial
officer, principal accounting officer, treasurer or controller of the Borrower.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“Fiscal Year” means the four quarter period ending on the Saturday closest to
December 31.

 

“Fiscal Quarter” means the quarterly period ending on the Saturday closest to
March 31, June 30, September 30 or December 31.

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Currency Sublimit” means $25,000,000.

 

“Foreign Holding Company” means any Subsidiary of either the Borrower or a
Domestic Subsidiary, all or substantially all of the assets of which are
comprised of Equity Interests in one or more CFCs or CFC Debt (or are treated as
consisting of such assets for U.S. federal income tax purposes), so long as any
such Subsidiary (i) does not conduct any business or activities other than the
ownership of such Equity Interests and/or receivables other than immaterial
assets and activities reasonably related or ancillary thereto and (ii) does not
incur, and is not otherwise liable for, any Indebtedness (other than guarantees
by such Subsidiary of the Indebtedness and obligations of its subsidiaries).

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

14

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include (1) any liability by endorsement of
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) indemnification obligations of the Borrower or any of
its Subsidiaries entered into in the ordinary course of business,
(3) obligations of the Borrower or any of its Subsidiaries under arrangements
entered into in the ordinary course of business whereby the Borrower or such
Subsidiary sells goods or inventory to other Persons under agreements obligating
the Borrower or such Subsidiary to repurchase such goods or inventory, including
pursuant to any warranty obligations and (4) indemnification obligations arising
in connection with any Acquisition or Disposition or the incurrence of
Indebtedness or issuance of Equity Interests, in any case to the extent the
subject transaction is not otherwise prohibited hereby.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means, with respect to any Subsidiary, (i) such
Subsidiary does not (on a consolidated basis with its Subsidiaries) have assets
with a book value in excess of 2.0% of the consolidated assets of the Borrower,
and such Subsidiary’s (on a consolidated basis with its Subsidiaries)
contribution to Consolidated Adjusted EBITDA for the most recent four
consecutive fiscal quarter period does not exceed 2.0% and (ii) all such
Subsidiaries do not (on a consolidated basis with their respective Subsidiaries)
have assets with a book value in excess of 5.0% of the consolidated assets of
the Borrower, and all such Subsidiaries’ (on a consolidated basis with their
respective Subsidiaries) contribution to Consolidated Adjusted EBITDA for the
most recent four consecutive fiscal quarter period does not exceed 5.0%.

 

15

--------------------------------------------------------------------------------


 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)           the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments (other than letters of credit incurred to
support commercial transactions, bid bonds, payment bonds and performance bonds
arising in the ordinary course of business);

 

(c)           the Swap Termination Value of any Swap Contract;

 

(d)           all obligations in respect of the deferred purchase price of
property or services (other than (i) trade accounts payable and other accrued
liabilities in the ordinary course of business (including deferred payments in
respect of services by employees) and (ii) any earn-out obligation or other
post-closing balance sheet adjustment prior to such time as it becomes a
liability on the balance sheet of such Person in accordance with GAAP or that
exists on the balance sheet of such Person on a non-interest accruing basis and
is paid within thirty days of the date such obligation becomes a liability on
the balance sheet);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness;

 

(g)           all obligations to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests or any warrant, right or
option to acquire such Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends (other than any such obligations,
to the extent such obligations constitute Indebtedness, (i) arising pursuant to
the terms of any employee agreement, employee equity subscription agreement,
stock purchase, grant or option agreement or similar agreement or plan, (ii) in
respect of Restricted Payments of the Borrower that are made pursuant to
Section 6.06(c) or (iii) that are contingent obligations to the extent not
reflected as a liability or contingent obligation on the consolidated balance
sheet of the Borrower);

 

16

--------------------------------------------------------------------------------


 

(h)           all Guarantees of such Person in respect of any of the foregoing;
and

 

(i)            all Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Initial Guarantors” means Ophir Holdings, Inc., a Massachusetts corporation,
Ophir Optics, LLC, a Massachusetts limited liability company, and
Ophir-Spiricon, LLC, a Utah limited liability company.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit G-2.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate (for the longest period for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

 

17

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (net of any
amounts returned in cash in respect thereof), without adjustment for subsequent
increases or decreases in the value of such Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“IP Rights” has the meaning specified in Section 3.17.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i); provided that, solely with respect to the Existing Letters of
Credit issued by Bank of America, N.A., Bank of America, N.A. shall be deemed to
be an Issuing Bank (and each reference in this Agreement to the “Issuing Bank”,
solely when made in respect of the Existing Letters of Credit issued by Bank of
America, N.A., shall be deemed to refer to Bank of America, N.A.).  The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“Japanese Yen” or “¥” means the lawful currency of Japan.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

 

18

--------------------------------------------------------------------------------


 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by the British Bankers Association (or any other
Person that takes over the administration of such rate for such Agreed Currency)
for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period; provided that, if
the LIBOR Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to the applicable currency,
then the LIBO Rate shall be the Interpolated Rate at such time, subject to
Section 2.14.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means any mortgage, pledge, hypothecation, assignment for collateral
purposes, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge, or preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing).

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Collateral Documents,
the Subsidiary Guaranty, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

19

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the ability of the Loan Parties to
perform their payment and other material obligations under the Loan Documents;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Contract” means, with respect to the Borrower or any Subsidiary, each
contract a default, breach, termination or non-renewal of which would result in
a Material Adverse Effect.

 

“Maturity Date” means July 18, 2018.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent a security interest in the fee
interests of any Loan Party in any real property.

 

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are reasonably
requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Note” means any promissory note requested by a Lender pursuant to
Section 2.10(e).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

 

“OFAC” has the meaning assigned to such term in the definition of Sanctions Laws
and Regulations.

 

20

--------------------------------------------------------------------------------


 

“Ophir” means Ophir Optronics Ltd., an Israeli company.

 

“Ophir Acquisition” means that certain acquisition of all of the Equity
Interests of Ophir.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

“Participant” has the meaning specified in Section 9.04.

 

“Participant Register” has the meaning specified in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006.

 

21

--------------------------------------------------------------------------------


 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

 

“Permitted Acquisition” means an Investment consisting of an Acquisition by any
Loan Party or Subsidiary thereof, provided that (a) a substantial majority of
the property acquired (or the property of the Person acquired) in such
Acquisition is used or useful in the same or a similar line of business as the
Borrower and its Subsidiaries were engaged in on the Effective Date (or any
reasonable extensions or expansions thereof), (b) in the case of an Acquisition
of the Equity Interests of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition, (c) the Borrower shall have delivered to the Administrative Agent a
Pro Forma Compliance Certificate demonstrating that, upon giving effect to such
Acquisition, the Loan Parties would be in compliance with the financial
covenants set forth in Section 6.11 on a Pro Forma Basis, (d) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) and (e) if such
transaction involves the purchase of an interest in a partnership between any
Loan Party as a general partner and entities unaffiliated with the Borrower as
the other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly
wholly-owned by such Loan Party newly formed for the sole purpose of effecting
such transaction.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 6.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary so
long as either (i) if the transferor of such property is a Loan Party, the
transferee thereof is a Loan Party or (ii) such transfer of such property is in
the ordinary course of business and is consistent with past practices and such
transfers are not material in the aggregate; (c) Dispositions of accounts
receivable in connection with the collection or compromise thereof;
(d) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries;
(e) the sale or disposition of Cash Equivalents for fair market value; (f) the
surrender or waiver of contractual rights or the settlement, release or
surrender of contract or tort claims in the ordinary course of business;
(g) Dispositions of machinery and equipment no longer used or useful in the
conduct of business of the Borrower and its Subsidiaries; (h) the sales of
accounts and notes receivable by Foreign Subsidiaries in connection with
Indebtedness permitted by Section 6.03; (i) the granting or creation of a
Permitted Lien; (j) Investments permitted by Section 6.02; and (k) Restricted
Payments permitted by Section 6.06.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

22

--------------------------------------------------------------------------------


 

“Platform” has the meaning specified in Section 5.02.

 

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 6.11, such transaction
shall be deemed to have occurred as of the first day of the most recent four
Fiscal Quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 5.01(a) or (b).  In
connection with the foregoing, (a) with respect to any Disposition or
Involuntary Disposition, (i) income statement and cash flow statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and
(b) with respect to any Acquisition, (i) income statement and cash flow
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent and (ii) any
Indebtedness incurred or assumed by any Loan Party or any Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower in the form of Exhibit I containing reasonably detailed
calculations of the financial covenants set forth in Section 6.11 as of the end
of the period of the four Fiscal Quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 5.01(a) or
(b) after giving effect to the applicable transaction on a Pro Forma Basis.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
the Agreed Currency of such Eurocurrency Borrowing for delivery on the first day
of such Interest Period.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Register” has the meaning specified in Section 9.04.

 

23

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees and advisors of such Person and such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Responsible Officer” means the chief executive officer, president, senior vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”) and (b) any sanctions measures imposed by the
United Nations Security Council, European Union or the United Kingdom.

 

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

 

24

--------------------------------------------------------------------------------


 

“Secured First Tier Foreign Subsidiary” means each Foreign Subsidiary and each
Foreign Holding Company (a) directly owned by any Loan Party and (b) the Equity
Interests thereof are subject to a first priority, perfected Lien in favor of
the Administrative Agent pursuant to the terms and conditions of the Collateral
Documents.

 

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

 

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Contracts and
Banking Services Agreements entered into with such Person by the Borrower or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

 

“Security Agreement” means the Security and Pledge Agreement (including any and
all supplements thereto), dated as of the Effective Date, executed in favor of
the Administrative Agent by each of the Loan Parties for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the FRB, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank

 

25

--------------------------------------------------------------------------------


 

or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal.  Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the FRB.  Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the FRB.  The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is contractually subordinated in right of
payment of the obligations under the Loan Documents.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means (a) each Domestic Subsidiary of the Borrower that
is party to the Subsidiary Guaranty, (b) each Person that joins the Subsidiary
Guaranty as a Subsidiary Guarantor pursuant to Section 5.12 or otherwise, and
(c) the successors and permitted assigns of the foregoing.  The Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.13
hereto.  For the avoidance of doubt, no Excluded Subsidiary shall constitute a
Subsidiary Guarantor.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Contracts permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Contract transaction.

 

26

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $30,000,000.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the UCC as in effect from time to time in the State of New York or
any other state the laws of which are required to be applied in connection with
the issue of perfection of security interests.

 

“United States” and “U.S.” mean the United States of America.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

27

--------------------------------------------------------------------------------


 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

SECTION 1.02                                      Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by
Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03                                      Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  The word “law” shall be construed
as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders and decrees, of all Governmental Authorities.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04                                      Accounting Terms; GAAP;
Calculations.  (a) Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision  amended in
accordance herewith. 

 

28

--------------------------------------------------------------------------------


 

Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.  Notwithstanding anything
in this Agreement to the contrary, any change in GAAP that would require
operating leases to be treated similarly to Capital Leases shall not be given
effect in the definition of Indebtedness or any related definitions or in the
computation of any financial ratio or requirement hereunder.

 

(b)                                 Notwithstanding the above, the parties
hereto acknowledge and agree that all calculations of the financial covenants in
Section 6.11 (including for purposes of determining the Applicable Rate) shall
be made on a Pro Forma Basis with respect to (i) any Disposition of all of the
Equity Interests of, or all or substantially all of the assets of, a Subsidiary,
(ii) any Disposition of a line of business or division of any Loan Party or
Subsidiary, or (iii) any Acquisition, in each case, occurring during the
applicable period.

 

SECTION 1.05                                      Status of Obligations.  In the
event that the Borrower or any other Loan Party shall at any time issue or have
outstanding any Subordinated Indebtedness, the Borrower shall take or cause such
other Loan Party to take all such actions as shall be necessary to cause the
Secured Obligations to constitute senior indebtedness (however denominated) in
respect of such Subordinated Indebtedness and to enable the Administrative Agent
and the Lenders to have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.  Without limiting the foregoing, the
Secured Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” and words of similar import under and in
respect of any indenture or other agreement or instrument under which such
Subordinated Indebtedness is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.

 

ARTICLE II

 

The Credits

 

SECTION 2.01                                      Commitments.  Subject to the
terms and conditions set forth herein, each Lender (severally and not jointly)
agrees to make Revolving Loans to the Borrower in Agreed Currencies from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment,
(b) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
total Revolving Credit Exposures exceeding the Aggregate Commitment or
(c) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

 

29

--------------------------------------------------------------------------------


 

SECTION 2.02                                      Loans and Borrowings. 
(a) Each Revolving Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.

 

(b)                                 Subject to Section 2.14, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith; provided that each ABR Loan shall
only be made in Dollars.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 (or, if such
Borrowing is denominated in (i) Japanese Yen, ¥100,000,000 and (ii) in a Foreign
Currency other than Japanese Yen, 1,000,000 units of such currency) and not less
than $2,000,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
¥200,000,000 and (ii) in a Foreign Currency other than Japanese Yen, 2,000,000
units of such currency).  At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e).  Each Swingline Loan shall be
in an amount that is an integral multiple of $100,000 and not less than
$200,000.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
twelve (12) Eurocurrency Revolving Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03                                      Requests for Revolving
Borrowings.  To request a Revolving Borrowing, the Borrower shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the Borrower, promptly followed by
telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 12:00 noon, Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or by irrevocable
written notice (via a written Borrowing Request signed by the Borrower) not
later than four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of the proposed
Borrowing or (b) by telephone in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, one (1) Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

30

--------------------------------------------------------------------------------


 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

(iv)                              in the case of a Eurocurrency Borrowing, the
Agreed Currency and initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing.  If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04                                      Determination of Dollar
Amounts.  The Administrative Agent will determine the Dollar Amount of:

 

(a)                                 each Eurocurrency Borrowing as of the date
two (2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

 

(b)                                 the LC Exposure as of the date of each
request for the issuance, amendment, renewal or extension of any Letter of
Credit, and

 

(c)                                  all outstanding Credit Events on and as of
the last Business Day of each calendar quarter and, during the continuation of
an Event of Default, on any other Business Day elected by the Administrative
Agent in its discretion or upon instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

SECTION 2.05                                      Swingline Loans.  (a) Subject
to the terms and conditions set forth herein, the Swingline Lender agrees to
make Swingline Loans in Dollars to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $15,000,000 or (ii) the Dollar Amount of the total
Revolving Credit Exposures exceeding the Aggregate Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

 

31

--------------------------------------------------------------------------------


 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
by 4:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., New York City time,
on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each  Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

SECTION 2.06                                      Letters of Credit. 
(a) General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in Agreed Currencies
as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period. 
The letters of credit identified on Schedule 2.06 (the “Existing Letters of
Credit”) shall be deemed to be “Letters of Credit” issued on the Effective Date
for all purposes of the Loan Documents.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control. 
The Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment

 

32

--------------------------------------------------------------------------------


 

of interest thereon and the payment of fees due under Section 2.12(b) to the
same extent as if it were the sole account party in respect of such Letter of
Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the Agreed Currency
applicable thereto, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount
of the LC Exposure shall not exceed $15,000,000, (ii) subject to Sections 2.04
and 2.11(b), the sum of the Dollar Amount of the total Revolving Credit
Exposures shall not exceed the Aggregate Commitment and (iii) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the total outstanding Revolving
Loans and LC Exposure, in each case denominated in Foreign Currencies, shall not
exceed the Foreign Currency Sublimit.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to termination by notice from the Issuing Bank to
the beneficiary thereof) at or prior to the close of business on the date that
is five (5) Business Days prior to the Maturity Date.  Notwithstanding the
foregoing, a Letter of Credit may expire up to one year beyond the Maturity Date
so long as the Borrower cash collateralizes an amount equal to 105% of the face
amount of such Letter of Credit in the manner described in Section 2.06(j) or
provides a backup letter of credit in such amount and otherwise in form and
substance acceptable to the Issuing Bank and the Administrative Agent in their
discretion, in each case no later than thirty (30) days prior to the Maturity
Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

33

--------------------------------------------------------------------------------


 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount equal to such LC Disbursement, calculated as of the date the
Issuing Bank made such LC Disbursement (or if the Issuing Bank shall so elect in
its sole discretion by notice to the Borrower, in such other Agreed Currency
which was paid by the Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 12:00 noon, Local Time, on the
Business Day immediately following the day that the Borrower receives such
notice; provided that, the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.05 that such
payment be financed with (i) to the extent such LC Disbursement was made in
Dollars, an ABR Revolving Borrowing, Eurocurrency Revolving Borrowing or
Swingline Loan in Dollars in an amount equal to such LC Disbursement or (ii) to
the extent that such LC Disbursement was made in a Foreign Currency, a
Eurocurrency Revolving Borrowing in such Foreign Currency in an amount equal to
such LC Disbursement and, in each case, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing, Eurocurrency Revolving Borrowing or
Swingline Loan, as applicable.  If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders.  Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.  If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Borrower shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable Exchange Rates, on the date such LC
Disbursement is made, of such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding

 

34

--------------------------------------------------------------------------------


 

sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans
(or in the case such LC Disbursement is denominated in a Foreign Currency, at
the Overnight Foreign Currency Rate for such Agreed Currency plus the then
effective Applicable Rate with respect to Eurocurrency Revolving Loans);
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i)                                     Replacement of Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

35

--------------------------------------------------------------------------------


 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Borrower is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 7.01(f) or (g).  For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Borrower.  The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b). 
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Borrower hereby grants the Administrative
Agent a security interest in the LC Collateral Account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure  representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations.  If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.

 

SECTION 2.07                                      Funding of Borrowings. 
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (i) in the case of
Loans denominated in Dollars, by 12:00 noon, New York City time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency; provided that Swingline Loans shall be made as
provided in Section 2.05.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to (x) an account of the Borrower maintained with the Administrative
Agent in New York City or Chicago and designated by the Borrower in the
applicable Borrowing Request, in the case of Loans denominated in Dollars and
(y) an account of the Borrower in the relevant jurisdiction and designated by
the Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

 

36

--------------------------------------------------------------------------------


 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

 

SECTION 2.08                                      Interest Elections.  (a) Each
Revolving Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Revolving Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Revolving
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice in the case of a Borrowing denominated
in Dollars or by irrevocable written notice (via an Interest Election Request
signed by the Borrower) in the case of a Borrowing denominated in a Foreign
Currency) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request signed by the Borrower.  Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under such
Borrowing.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

37

--------------------------------------------------------------------------------


 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period and Agreed Currency to be applicable thereto
after giving effect to such election, which Interest Period shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Revolving Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period
(i) in the case of a Borrowing denominated in Dollars, such Borrowing shall be
converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated in
a Foreign Currency in respect of which the Borrower shall have failed to deliver
an Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Revolving Borrowing denominated
in Dollars shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.

 

SECTION 2.09                                      Termination and Reduction of
Commitments.  (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Revolving Credit Exposures would exceed the Aggregate Commitment.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified

 

38

--------------------------------------------------------------------------------


 

therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

SECTION 2.10                                      Repayment of Loans; Evidence
of Debt.  (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date in the currency of such Loan
and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least five (5) Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class, Agreed Currency and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in the form attached hereto as Exhibit H.  Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

SECTION 2.11                                      Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.11(a).  The
Borrower shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy)
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 11:00 a.m., Local Time, three (3) Business
Days (in the case of a Eurocurrency Borrowing denominated in Dollars) or four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment or (iii) in

 

39

--------------------------------------------------------------------------------


 

the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of reduction or termination of the
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of reduction or termination is revoked in accordance
with Section 2.09.  Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Revolving Borrowing shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

 

(b)                                 If at any time, (i) other than as a result
of fluctuations in currency exchange rates, (A) the sum of the aggregate
principal Dollar Amount of all of the Revolving Credit Exposures (calculated,
with respect to those Credit Events denominated in Foreign Currencies, as of the
most recent Computation Date with respect to each such Credit Event) exceeds the
Aggregate Commitment or (B) the sum of the aggregate principal Dollar Amount of
all of the outstanding Revolving Credit Exposures denominated in Foreign
Currencies (the “Foreign Currency Exposure”) (so calculated), as of the most
recent Computation Date with respect to each such Credit Event, exceeds the
Foreign Currency Sublimit or (ii) solely as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (so calculated) exceeds 105% of the Aggregate
Commitment or (B) the Foreign Currency Exposure, as of the most recent
Computation Date with respect to each such Credit Event, exceeds 105% of the
Foreign Currency Sublimit, the Borrower shall in each case immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
Aggregate Commitment and (y) the Foreign Currency Exposure to be less than or
equal to the Foreign Currency Sublimit, as applicable.

 

SECTION 2.12                                      Fees.  (a) The Borrower agrees
to pay to the Administrative Agent for the account of each Lender a commitment
fee, which shall accrue at the Applicable Rate on the average daily amount of
the Available Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Commitment terminates, then such commitment fee shall
continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily Dollar Amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on

 

40

--------------------------------------------------------------------------------


 

which such Lender ceases to have any LC Exposure and (ii) to the Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily Dollar Amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by the Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand.  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in Dollars (except as otherwise expressly provided in this
Section 2.12) and immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders.  Fees paid shall
not be refundable under any circumstances.

 

SECTION 2.13                                      Interest.  (a) The Loans
comprising each ABR Borrowing (including each Swingline Loan) shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, (i) if any
principal of any Loan is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section,
(ii) if any interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due (giving effect to any applicable grace
periods), whether at stated maturity, upon acceleration or otherwise, the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender directly
affected thereby” for reductions in interest rates), declare that such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (x) in the case of any fees payable pursuant to Section 2.12(b),
2% plus the rate applicable to such fee and (y) in the case of any other
interest, fee or obligation, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section and (iii) during the occurrence and
continuance of any other Event of Default, the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for reductions in interest
rates), declare that (x) all Loans shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section and (y) in the case of any other amount outstanding hereunder, such
amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided in clauses (x) and (y) of Section 2.13(c)(ii).

 

41

--------------------------------------------------------------------------------


 

(d)                                 Accrued interest on each Revolving Loan
shall be payable in arrears on each Interest Payment Date for such Revolving
Loan and upon termination of the Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest (i) computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year) and (ii) for Borrowings denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.14                                      Alternate Rate of Interest. 
If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means (including, without limitation, by means of an
Interpolated Rate) do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period or the applicable Agreed Currency;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and, unless repaid, (A) in the case of a Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be made as an ABR Borrowing and
(B) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency,
such Eurocurrency Borrowing shall be repaid on the last day of the then current
Interest Period applicable thereto and (ii) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing (and if any Borrowing Request requests a Eurocurrency Revolving
Borrowing denominated in a Foreign Currency, such Borrowing Request shall be
ineffective); provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

 

42

--------------------------------------------------------------------------------


 

SECTION 2.15                                      Increased Costs.  (a) If any
Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Bank;

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the Borrower will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

43

--------------------------------------------------------------------------------


 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16                                      Break Funding Payments.  In
the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default or as a result of any prepayment pursuant to
Section 2.11), (b) the conversion of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(a) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the actual loss, cost and expense (but excluding loss of anticipated
profits) attributable to such event.  Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

SECTION 2.17                                      Taxes.  (a) Payments Free of
Taxes.  Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings of Indemnified Taxes applicable to additional sums payable under
this Section 2.17) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

 

44

--------------------------------------------------------------------------------


 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

45

--------------------------------------------------------------------------------


 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable;

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit F-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

46

--------------------------------------------------------------------------------


 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i)                                     Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes the Issuing Bank and the term
“applicable law” includes FATCA.

 

47

--------------------------------------------------------------------------------


 

SECTION 2.18                                      Payments Generally;
Allocations of Proceeds; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to (i) in the case of payments denominated in
Dollars, 1:00 p.m., New York City time and (ii) in the case of payments
denominated in a Foreign Currency, 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency, in each
case on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to euro, in
euro) and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event denominated in
a Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or the Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by the Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrower takes all
risks of the imposition of any such currency control or exchange regulations.

 

(b)                                 Any proceeds of Collateral received by the
Administrative Agent (i) not constituting a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the Borrower) or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from the Borrower, second, to pay
any fees or expense reimbursements then due to the Lenders from the Borrower,
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements and any other
amounts owing with respect to Banking Services Obligations and Swap Obligations
ratably, fifth, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender by the Borrower.  Notwithstanding the foregoing, amounts received
from any Loan Party shall not be applied to any Excluded Swap Obligation of such
Loan Party.  Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower, or unless an Event of Default is
in existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurocurrency Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurocurrency Loan
or (b) in the event, and only to the extent, that there are no outstanding ABR
Loans of

 

48

--------------------------------------------------------------------------------


 

the same Class and, in any event, the Borrower shall pay the break funding
payment required in accordance with Section 2.16.  The Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

 

(c)                                  At the election of the Administrative
Agent, all payments of principal, interest, LC Disbursements, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be paid from the proceeds of Borrowings made hereunder whether
made following a request by the Borrower pursuant to Section 2.03 or a deemed
request as provided in this Section.  The Borrower hereby irrevocably authorizes
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder and agrees
that all such amounts charged shall constitute Loans (including Swingline Loans)
and that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03 or 2.05, as applicable.

 

(d)                                 If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

 

49

--------------------------------------------------------------------------------


 

(f)                                   If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent, the Swingline Lender or
the Issuing Bank to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

SECTION 2.19                                      Mitigation Obligations;
Replacement of Lenders.  (a) If any Lender requests compensation under
Section 2.15, or the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iii) any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such 
assignment and delegation cease to apply.

 

SECTION 2.20                                      Expansion Option.  The
Borrower may from time to time elect to increase the Commitments or enter into
one or more tranches of term loans (each an “Incremental Term Loan”), in each
case in minimum increments of $10,000,000 so long as, after giving effect
thereto, the aggregate amount of such increases and all such Incremental Term
Loans does not exceed $50,000,000.  The Borrower may arrange for any such
increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Commitment, or to participate in such Incremental
Term Loans, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”; provided that no Ineligible Institution
may be an Augmenting Lender), which agree to increase their existing
Commitments, or to

 

50

--------------------------------------------------------------------------------


 

participate in such Incremental Term Loans, or provide new Commitments, as the
case may be; provided that (i) each Augmenting Lender, shall be subject to the
approval of the Borrower and the Administrative Agent (in each case, such
approval not to be unreasonably withheld or delayed) and (ii) (x) in the case of
an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit C hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto.  No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Commitments or Incremental Term
Loan pursuant to this Section 2.20.  Increases and new Commitments and
Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof.  Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase or Incremental Term Loans,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) the Borrower shall be in compliance
(on a pro forma basis) with the covenants contained in Section 6.13 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the organizational power and authority of
the Borrower to borrow hereunder after giving effect to such increase.  On the
effective date of any increase in the Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03).  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall, in respect of each Eurocurrency Loan, be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods.  The Incremental
Term Loans (a) shall rank pari passu in right of payment with the Revolving
Loans, (b) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans; provided that
(i) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans.  Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent.  The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20.  Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Term Loans, at any time.

 

51

--------------------------------------------------------------------------------


 

SECTION 2.21                                      Judgment Currency.  If for the
purposes of obtaining judgment in any court it is necessary to convert a sum due
from the Borrower hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, nonappealable judgment is given.  The
obligations of the Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency.  If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

 

SECTION 2.22                                      Defaulting Lenders. 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)                                 the Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that, except as otherwise provided in Section 9.02,
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one (1) Business Day following notice by the Administrative Agent (x) first,
prepay such Swingline Exposure and (y) second, cash collateralize for the
benefit of the Issuing Bank only the Borrower’s obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

 

52

--------------------------------------------------------------------------------


 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all letter of credit fees
payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.22(c), and participating
interests in any such newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.22(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

53

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

SECTION 3.01                                      Existence, Qualification and
Power.  Each Loan Party and each Subsidiary (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect and in the case of clause (a) to
the extent applicable to any Immaterial Subsidiary.

 

SECTION 3.02                                      Authorization; No
Contravention.  The execution, delivery and performance by each Loan Party of
each Loan Document to which such Person is party have been duly authorized by
all necessary corporate or other organizational action, and do not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law.

 

SECTION 3.03                                      Governmental Authorization;
Other Consents.  No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document other than (a) those that have already been obtained and are
in full force and effect and (b) filings to perfect the Liens created by the
Collateral Documents or otherwise to enforce such Liens.

 

SECTION 3.04                                      Binding Effect.  Each Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto.  Each Loan Document constitutes a legal, valid and binding obligation
of each Loan Party that is party thereto, enforceable against each such Loan
Party in accordance with its terms.

 

SECTION 3.05                                      Financial Statements; No
Material Adverse Effect.  (a) The financial statements delivered pursuant to
Sections 5.01(a) and 5.01(b) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein (subject, in the case of unaudited financial statements, to the
absence of footnotes and to normal year-end audit adjustments); and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, in each case to the extent
required to be reflected on financial statements prepared in accordance with
GAAP.

 

54

--------------------------------------------------------------------------------


 

(b)                                 The Audited Financial Statements and the
unaudited consolidated financial statements of the Borrower and its Subsidiaries
for the first Fiscal Quarter of 2013 (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby (subject, in the case of unaudited
financial statements, to the absence of footnotes and to normal year-end audit
adjustments); and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness,
in each case to the extent required to be reflected on financial statements
prepared in accordance with GAAP.

 

(c)                                  From the date of the Audited Financial
Statements to and including the Effective Date, there has been no Disposition or
any Involuntary Disposition of any material part of the business or property of
the Loan Parties and their Subsidiaries, taken as a whole, and no purchase or
other acquisition by any of them of any business or property (including any
Equity Interests of any other Person) material in relation to the consolidated
financial condition of the Loan Parties and their Subsidiaries, taken as a
whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto and has not otherwise been disclosed in
writing to the Lenders on or prior to the Effective Date.

 

(d)                                 Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.06                                      Litigation.  There are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Loan Parties after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues (a) that purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) as to which there is a reasonable probability of an adverse
determination and that, if so adversely determined, could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 3.07                                      No Default.  (a) No Loan Party
nor any Subsidiary is in default under or with respect to any Contractual
Obligation that individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 No Default has occurred and is continuing.

 

SECTION 3.08                                      Ownership of Property.  Each
Loan Party and each of its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.09                                      Environmental Compliance. 
Except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

55

--------------------------------------------------------------------------------


 

SECTION 3.10                                      Insurance.  The properties of
the Loan Parties and their Subsidiaries are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party or the applicable Subsidiary
operates.  The property and general liability insurance coverage of the Loan
Parties as in effect on the Effective Date is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 3.10.

 

SECTION 3.11                                      Taxes.  Each Loan Party and
its Subsidiaries have filed all federal, state and other material Tax returns
and reports required to be filed, and have paid all federal, state and other
material Taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are not yet delinquent or which are being contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP.  There is no
proposed Tax assessment against any Loan Party or any Subsidiary that would, if
made, have a Material Adverse Effect.  No Loan Party nor any Subsidiary thereof
is party to any Tax sharing agreement.

 

SECTION 3.12                                      ERISA Compliance.  (a) Except
as would not reasonably be expected to have a Material Adverse Effect, each Plan
is in compliance with the applicable provisions of ERISA, the Internal Revenue
Code and other federal or state Laws.  Each Pension Plan that is intended to be
a qualified plan under Section 401(a) of the Internal Revenue Code has received
a favorable determination letter from the IRS to the effect that the form of
such Plan is qualified under Section 401(a) of the Internal Revenue Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Internal Revenue Code, or an application
for such a letter is currently being processed by the IRS.  To the best
knowledge of the Loan Parties, nothing has occurred that would reasonably be
expected to result in the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the best
knowledge of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could be reasonably
be expected to have a Material Adverse Effect.  There has been no non-exempt
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(c)                                  Except as would not reasonably be expected 
to result in a Material Adverse Effect (i)  no ERISA Event has occurred with
respect to any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Internal Revenue Code) is 60%
or higher and no Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; and (iv) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that would reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA.

 

SECTION 3.13                                      Subsidiaries.  Set forth on
Schedule 3.13 is a complete and accurate list as of the Effective Date of each
Subsidiary of any Loan Party, together with (i) jurisdiction of organization,
(ii) number of shares of each class of Equity Interests outstanding, and
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by any Loan Party or any Subsidiary.  The outstanding Equity
Interests of each Subsidiary of any Loan Party are validly issued, fully paid
and (except in the case of limited liability company interests or other
analogous Equity Interests where such concept is not applicable) non-assessable.

 

56

--------------------------------------------------------------------------------


 

SECTION 3.14                                      Margin Regulations; Investment
Company Act.  (a) The Borrower is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. 
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 6.01 or Section 6.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 7.01(e) will be margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

SECTION 3.15                                      Disclosure.  Each Loan Party
has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contained, when delivered and taken as a whole with all other
materials provided hereunder, any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
(a) with respect to projected financial information, forecasts or other
statements regarding future performance or other future development, the Loan
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time such material was
prepared (it being understood that the projections are subject to significant
uncertainties and contingencies, many of which are beyond the Loan Parties’
control, and that no assurance can be given that the projections will be
realized), (b) with respect to information relating to the Borrower’s industry
generally and trade data which relates to a Person that is not the Borrower or a
Subsidiary thereof, the Loan Parties represent only that such information is
believed by it in good faith to be accurate in all material respects, and
(c) the statements therein describing documents and agreements are summary only
and as such are qualified in their entirety by reference to such documents and
agreements.

 

SECTION 3.16                                      Compliance with Laws.  Each
Loan Party and Subsidiary is in compliance with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.17                                      Intellectual Property;
Licenses, Etc.  Each Loan Party and each Subsidiary owns, or possesses the legal
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) the absence of which could reasonably be
expected to have a Material Adverse Effect.  Set forth on Schedule 3.17 is a
list of all IP Rights registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the Effective Date.  Except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or

 

57

--------------------------------------------------------------------------------


 

questioning the use of any IP Rights or the validity or effectiveness of any IP
Rights and, to the knowledge of the Responsible Officers of the Loan Parties,
the use of any IP Rights by any Loan Party or any Subsidiary or the granting of
a right or a license in respect of any IP Rights from any Loan Party or any
Subsidiary does not infringe on the rights of any Person.  As of the Effective
Date, none of the IP Rights owned by any Loan Party is subject to any exclusive
licensing agreement or similar arrangement except as set forth on Schedule 3.17.

 

SECTION 3.18                                      Solvency.  The Borrower is
Solvent, and the Loan Parties are Solvent on a consolidated basis.

 

SECTION 3.19                                      Perfection of Security
Interests in the Collateral.  The Collateral Documents create valid security
interests in, and Liens on, the Collateral purported to be covered thereby, and
upon the filing of appropriate UCC financing statements and appropriate
recordations with the United States Copyright Office and United States Patent
and Trademark Office, the security interests and Liens created by the Collateral
Documents will be perfected security interests and Liens, prior to all other
Liens other than Permitted Liens, to the extent such security interests and
Liens can be perfected by such filings and recordations.

 

SECTION 3.20                                      Business Locations; Taxpayer
Identification Number.  Set forth on Schedule 3.20(a) is a list of all real
property located in the United States that is owned or leased by any Loan Party
as of the Effective Date.  Set forth on Schedule 3.20(b) is the chief executive
office, exact legal name, U.S. tax payer identification number and
organizational identification number of each Loan Party as of the Effective
Date.  Except as set forth on Schedule 3.20(c), no Loan Party has during the
five years preceding the Effective Date (i) changed its legal name, (ii) changed
its state of formation or (iii) been party to a merger, consolidation or other
change in structure.

 

SECTION 3.21                                      Labor Matters.  There are no
collective bargaining agreements or Multiemployer Plans covering the employees
of any Loan Party or any Domestic Subsidiary as of the Effective Date.  No Loan
Party nor any Subsidiary has suffered any strikes, walkouts, work stoppages or
other material labor difficulty in the five years preceding the Effective Date.

 

SECTION 3.22                                      Sanctions Laws and
Regulations.  None of the Borrower, or to the best of its knowledge any of its
directors, officers, brokers or other agents acting or benefiting in any
capacity in connection with this Agreement is a Designated Person.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01                                      Effective Date.  The
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy or electronic transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other legal opinions, certificates, documents, instruments
and agreements as the Administrative Agent shall reasonably request in
connection with the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

 

58

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent shall have received
favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of  (i) Gibson, Dunn & Crutcher LLP,
special counsel for the Loan Parties  and (ii) in-house counsel to the Borrower,
in each case covering such matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request; provided that, such opinions shall not cover the same matters.  The
Borrower hereby requests such counsels to deliver such opinions.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the initial Loan Parties, the authorization of the Transactions and
any other legal matters relating to such Loan Parties, the Loan Documents or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit E.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

(e)                                  The Administrative Agent shall have
received evidence reasonably satisfactory to it that the credit facilities
evidenced by the Existing Credit Agreement shall have been terminated and
cancelled and all indebtedness and other outstanding payment obligations
thereunder shall have been fully repaid, cash collateralized or appropriate
back-stop letters of credit issued in respect thereof (except to the extent
being so repaid with the initial Revolving Loans) and any and all liens
thereunder shall have been terminated.

 

(f)                                   The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02                                      Each Credit Event.  The
obligation of each Lender to make a Loan on the occasion of any Borrowing (other
than any continuation or conversion of a Loan), and of the Issuing Bank to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(a)                                 The representations and warranties of the
Borrower set forth in this Agreement shall be true and correct in all material
respects (or in all respects if the applicable representation or warranty is
qualified by Material Adverse Effect or materiality) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except, in each case, to the extent such
representation or warranty specifically relates to an earlier date in which case
such representation or warranty shall be true and correct in all material
respects (or in all respects if the applicable representation or warranty is
qualified by Material Adverse Effect or materiality) as of such earlier date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

59

--------------------------------------------------------------------------------


 

ARTICLE V

 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than
(x) contingent indemnity obligations for which no claim has been asserted and
(y) Swap Obligations or Banking Services Obligations), or any Letter of Credit
shall remain outstanding, each Loan Party shall and shall cause each Subsidiary
to:

 

SECTION 5.01                                      Financial Statements.  Deliver
to the Administrative Agent (for distribution to each Lender):

 

(a)                                 as soon as available, but in any event upon
the earlier of the date that is ninety days after the end of each Fiscal Year of
the Borrower or the date such information is filed with the SEC, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Year, and the related consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

 

(b)                                 as soon as available, but in any event upon
the earlier of the date that is sixty days after the end of each of the first
three Fiscal Quarters of each Fiscal Year of the Borrower or the date such
information is filed with the SEC, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such Fiscal Quarter, the related
consolidated statements of income or operations for such Fiscal Quarter and for
the portion of the Borrower’s Fiscal Year then ended, and the related
consolidated statement of cash flows for such Fiscal Quarter and the portion of
the Borrower’s Fiscal Year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 5.02(d), the Borrower shall not be separately required to furnish such
information under Section 5.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Section 5.01(a) or (b) above at the times specified
therein.

 

SECTION 5.02                                      Certificates; Other
Information.  Deliver to the Administrative Agent (for distribution to each
Lender):

 

60

--------------------------------------------------------------------------------


 

(a)                                 within two (2) Business Days of the delivery
of the financial statements referred to in Section 5.01(a), (i) a certificate of
its independent certified public accountants certifying such financial
statements and stating that in making the examination necessary therefor no
knowledge was obtained of any Default under the financial covenants set forth
herein or, if any such Default shall exist, stating the nature and status of
such event and (ii) a certificate setting forth (x) the Consolidated Adjusted
EBITDA of the Loan Parties and all Secured First Tier Foreign Subsidiaries and
(y) the percentage of Consolidated Adjusted EBITDA of the Loan Parties and all
Secured First Tier Foreign Subsidiaries to the Consolidated Adjusted EBITDA of
the Borrower and its Subsidiaries;

 

(b)                                 within two (2) Business Days of the delivery
of the financial statements referred to in Sections 5.01(a) and (b), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, vice president of finance, treasurer or controller of the
Borrower which shall include such supplements to Schedules 3.13, 3.17, 3.20(a),
3.20(b) and 3.20(c), as are necessary such that, as supplemented, such Schedules
would be accurate and complete as of the date of such Compliance Certificate;
which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes;

 

(c)                                  not later than 75 days after the beginning
of each Fiscal Year of the Borrower, commencing with the 2014 Fiscal Year, an
annual business plan and budget of the Borrower and its Subsidiaries containing,
among other things, pro forma financial statements for each Fiscal Quarter of
such Fiscal Year;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report sent
to all the equityholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which a Loan Party or
any Subsidiary may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(e)                                  promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower or any
Subsidiary, or any audit of any of them;

 

(f)                                   promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities
(with an outstanding principal amount in excess of the Threshold Amount) of any
Loan Party or any Domestic Subsidiary pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 5.01 or any other clause of this
Section 5.02;

 

(g)                                  promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and

 

(h)                                 promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the internet at

 

61

--------------------------------------------------------------------------------


 

the website address listed on Schedule 5.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. 
The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

SECTION 5.03                                      Notices.  Promptly notify the
Administrative Agent (for transmittal to each Lender):

 

(a)                                 the occurrence of any Default.

 

(b)                                 any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  the occurrence of any ERISA Event.

 

Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 5.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

SECTION 5.04                                      Payment of Obligations.  Pay
and discharge, as the same shall become due and payable, (a) all its material
Tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Subsidiary; (b) all
lawful claims, which if unpaid, would by Law become a Lien (other than a
Permitted Lien) upon its property; and (c) all Indebtedness, as and when due and
payable, to the extent the failure to pay and discharge any such Indebtedness
would result in an Event of Default under Section 9.01(e), but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

SECTION 5.05                                      Preservation of
Existence, Etc.  (a) Except in the case of an Immaterial Subsidiary, preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 6.04 or 6.05.

 

(b)                                 Take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Preserve or renew all of its IP Rights, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

SECTION 5.06                                      Maintenance of Properties. 
(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty excepted.

 

(b)                                 Make all necessary repairs thereto and
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

SECTION 5.07                                      Maintenance of Insurance. 
(a) Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Loan Party or such
Subsidiary operates.

 

(b)                                 Cause the Administrative Agent to be named
as lender’s loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Administrative Agent, that
it will give the Administrative Agent thirty days prior written notice before
any such policy or policies shall be altered or canceled.

 

SECTION 5.08                                      Compliance with Laws.  Comply
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.09                                      Books and Records. 
(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

 

(b)                                 Maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over such Loan Party or such
Subsidiary, as the case may be.

 

SECTION 5.10                                      Inspection Rights.  (a) Permit
representatives and independent contractors of the Administrative Agent (who may
be accompanied by any of the Lenders) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and, so long as the Borrower is afforded
an opportunity to be present, independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent (who may be accompanied by any of the Lenders) (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

63

--------------------------------------------------------------------------------


 

(b)                                 If requested by the Administrative Agent in
its sole discretion, permit the Administrative Agent, and its representatives,
upon reasonable advance notice to the Borrower, to conduct an annual audit of
the Collateral at the expense of the Borrower.

 

(c)                                  Upon the reasonable written request of the
Administrative Agent following the occurrence of any event or the discovery of
any condition which the Administrative Agent or the Required Lenders reasonably
believe has caused (or could be reasonably expected to cause) the
representations and warranties set forth in Section 3.09 to be untrue in any
material respect, furnish or cause to be furnished to the Administrative Agent,
at the Borrower’s expense, a report of an environmental assessment of reasonable
scope, form and depth, (including, where appropriate, invasive soil or
groundwater sampling) by a consultant reasonably acceptable to the
Administrative Agent as to the nature and extent of the presence of any
Hazardous Materials on any real properties and as to the compliance by any Loan
Party or any Subsidiary with Environmental Laws at such real properties.  If the
Loan Parties fail to deliver such an environmental report within seventy-five
days after receipt of such written request then the Administrative Agent may
arrange for the same, and the Loan Parties hereby grant to the Administrative
Agent and its representatives access to the real properties to reasonably
undertake such an assessment (including, where appropriate, invasive soil or
groundwater sampling).  The reasonable cost of any assessment arranged for by
the Administrative Agent pursuant to this provision will be payable by the
Borrower on demand and added to the obligations secured by the Collateral
Documents.

 

SECTION 5.11                                      Use of Proceeds.  Use the
proceeds of the Credit Events to finance working capital, capital expenditures,
Permitted Acquisitions, Investments and Restricted Payments permitted hereunder,
and other lawful corporate purposes, provided that in no event shall the
proceeds of the Credit Events be used in contravention of any Law or of any Loan
Document.

 

SECTION 5.12                                      Additional Subsidiaries. 
Within thirty days after the acquisition or formation of any (x) Domestic
Subsidiary or (y) Foreign Subsidiary that is directly owned by a Loan Party:

 

(a)                                 notify the Administrative Agent thereof in
writing, together with the (i) jurisdiction of formation, (ii) number of shares
of each class of Equity Interests outstanding, (iii) number and percentage of
outstanding shares of each class owned (directly or indirectly) by the Borrower
or any Subsidiary and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto.

 

(b)                                 if such Subsidiary is a Domestic Subsidiary
(other than an Excluded Subsidiary), cause such Person to (i) become a
Subsidiary Guarantor by executing and delivering to the Administrative Agent a
joinder to the Subsidiary Guaranty and the Security Agreement (in each case in
the form contemplated thereby) or such other documents as the Administrative
Agent shall deem appropriate for such purpose, and (ii) upon the request of the
Administrative Agent in its sole discretion, deliver to the Administrative Agent
such Organization Documents, resolutions and favorable opinions of counsel, all
in form, content and scope reasonably satisfactory to the Administrative Agent.

 

Notwithstanding the foregoing, no Domestic Subsidiary shall be required to
become a Guarantor pursuant to this Section 7.13 if such Guaranty would result
in a material adverse tax consequence to the Borrower.

 

SECTION 5.13                                      Pledged Assets.  (a) Equity
Interests.  Cause (i) 100% of the issued and outstanding Equity Interests of
each Domestic Subsidiary (other than a Foreign Holding Company or Disregarded
Entity that owns an interest in a CFC or CFC Debt) and each Foreign Subsidiary
that is a

 

64

--------------------------------------------------------------------------------


 

Disregarded Entity and that does not own an interest in a CFC or CFC Debt, in
each case directly owned by any Loan Party, (ii) 65% (or such greater percentage
that, due to a change in an applicable Law after the date hereof, in the
Borrower’s good faith determination, such greater percentage, (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign
Subsidiary and Foreign Holding Company, in each case other than a Disregarded
Entity, (iii) 65% of the issued and outstanding Equity Interests in each
Disregarded Entity that owns an interest in a CFC or CFC Debt, and (iv) 100% of
the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary and
each Foreign Holding Company directly owned by any Loan Party to be subject at
all times to a first priority, perfected Lien in favor of the Administrative
Agent pursuant to the terms and conditions of the Collateral Documents, together
with opinions of counsel and any filings and deliveries reasonably necessary in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Administrative Agent; provided,
however, that the Loan Parties shall have no obligation to execute and deliver
any Collateral Documents governed by the Laws of any jurisdiction other than the
State of New York, the United States or a political subdivision thereof.

 

(b)                                 Other Property.  (i) Cause all owned and
leased real and personal property (other than Excluded Property) of each Loan
Party to be subject at all times to first priority, perfected and, in the case
of any such real property (whether leased or owned), title insured Liens in
favor of the Administrative Agent to secure the Obligations pursuant to the
terms and conditions of the Collateral Documents, except as set forth in the
Security Agreement and subject in any case to Permitted Liens and (ii) deliver
such other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, appropriate UCC-1
financing statements, real estate title insurance policies, surveys,
environmental reports, landlord’s waivers (provided that the Borrower shall only
be required to use commercially reasonable efforts to have such landlord execute
such waivers), other Mortgage Instruments for real property that is required
hereunder to be subject to a Mortgage (i.e. excluding Excluded Property),
certified resolutions and other organizational and authorizing documents of such
Person, and favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above and the perfection of the Administrative
Agent’s Liens thereunder), all in form, content and scope reasonably
satisfactory to the Administrative Agent.  Notwithstanding the foregoing, no
Mortgages and Mortgage Instruments are required to be delivered hereunder until
the date that is sixty (60) days after the Effective Date or such later date as
the Administrative Agent may agree in the exercise of its reasonable discretion
with respect thereto.

 

ARTICLE VI

 

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than
(x) contingent indemnity obligations for which no claim has been asserted and
(y) Swap Obligations or Banking Services Obligations), or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

SECTION 6.01                                      Liens.  Create, incur, assume
or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:

 

65

--------------------------------------------------------------------------------


 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 6.01 and any renewals or extensions thereof, provided that the
property covered thereby is not changed;

 

(c)                                  Liens (other than Liens imposed under
ERISA) for Taxes, assessments or governmental charges or levies not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(d)                                 Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens secure only amounts not
yet due and payable or, if due and payable, are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 9.01(h) and notices of lis
pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings;

 

(i)                                     Liens securing Indebtedness permitted
under Section 6.03(e); provided that such Liens do not at any time encumber any
property other than the property financed by such Indebtedness (and accessions
or additions affixed thereto or incorporated therein);

 

(j)                                    licenses, sublicenses, leases or
subleases granted to others not interfering in any material respect with the
business of any Loan Party or any Subsidiary;

 

(k)                                 any interest of title of a lessor under, and
Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Agreement;

 

(l)                                     Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 6.02(a);

 

66

--------------------------------------------------------------------------------


 

(m)                             Liens, including normal and customary rights of
setoff, upon deposits of cash in favor of banks or other depository institutions
that secure fees and costs owed to such banks or other depository institutions
or obligations owing in respect of ordinary course depository arrangements
and/or any other agreements governing the provision of treasury or cash
management services, including deposit accounts, overnight draft, credit or
debit cards, funds transfer, automated clearinghouse, zero balance accounts,
returned check concentration, controlled disbursement, lockbox, account
reconciliation and reporting and trade finance services and other cash
management services;

 

(n)                                 Liens of a collection bank arising under
Section 4-210 of the UCC on items in the course of collection;

 

(o)                                 Liens securing obligations (including
Indebtedness permitted under Section 6.03(f)); provided that the aggregate
amount of such obligations and Indebtedness secured by such Liens does not
exceed $15,000,000 any time outstanding;

 

(p)                                 Liens (i) on cash and Cash Equivalents
arising in connection with the defeasance, discharge or redemption of
Indebtedness permitted by Section 6.12 and (ii) in favor of a trustee in an
indenture relating to any Indebtedness to the extent such Liens secure only
customary compensation and reimbursement obligations of such trustee;

 

(q)                                 Liens on assets of Foreign Subsidiaries
(including Liens of any Person that becomes a Foreign Subsidiary pursuant to a
Permitted Acquisition) securing Indebtedness or other obligations of Foreign
Subsidiaries (any such Person) not prohibited hereunder;

 

(r)                                    (i) cash earnest money deposits made by
the Borrower or any of its Subsidiaries in connection with any letter of intent
or purchase agreement with respect to a transaction permitted by this Agreement
and (ii) cash escrow deposits established for an adjustment in purchase price or
liabilities or indemnities for Dispositions permitted by this Agreement;

 

(s)                                   Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(t)                                    Liens arising by operation of law in
favor of issuers of letters of credit in the documents presented under a letter
of credit;

 

(u)                                 assignments of insurance or condemnation
proceeds provided to landlords (or their mortgagees) pursuant to the terms of
any lease;

 

(v)                                 Liens arising out of conditional sale,
consignment or similar arrangements for the sale of goods (including Liens
arising under Section 2-507 of the UCC) entered into by the Borrower or any
Subsidiary in the ordinary course of business; and

 

(w)                               Liens arising by operation of law or contract
on insurance policies and proceeds thereof to secure the financing of premiums
payable thereunder.

 

SECTION 6.02                                      Investments.  Make any
Investments, except:

 

(a)                                 Investments held in the form of cash
(including deposit accounts maintained in the ordinary course of business) or
Cash Equivalents;

 

(b)                                 Investments existing as of the Effective
Date and set forth on Schedule 6.02;

 

(c)                                  Investments in any Person that is a Loan
Party prior to giving effect to such Investment;

 

67

--------------------------------------------------------------------------------


 

(d)                                 Investments by any Subsidiary that is not a
Loan Party in any other Subsidiary that is not a Loan Party;

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss or otherwise arising from the satisfaction of judgments, the
foreclose of Liens or settlement of Indebtedness;

 

(f)                                   Guarantees (i) permitted by Section 6.03
and (ii) incurred in respect of customary indemnification and purchase price
adjustment obligations of any Loan Party or Subsidiary incurred in connection
with Dispositions permitted by this Agreement;

 

(g)                                  [intentionally omitted];

 

(h)                                 loans and advances made to officers,
directors and employees of the Borrower and its Subsidiaries in the ordinary
course of business in an aggregate amount outstanding at any one time not to
exceed $2,000,000;

 

(i)                                     Investments arising in connection with
Swap Contracts permitted under Section 6.03(d);

 

(j)                                    Investments in respect of advances to
customers or suppliers, prepaid expenses, negotiable instruments held for
collection or lease, utility, workers’ compensation, performance and other
similar deposits provided to third parties in the ordinary course of business;

 

(k)                                 Investments constituting non-cash
consideration received by the Borrower or any Subsidiary in connection with
Dispositions (to the extent not prohibited hereby) and Involuntary Dispositions;

 

(l)                                     Investments arising from the
consummation of customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 

(m)                             Investments made pursuant to the Borrower’s
Recommended Investment Policy Guidelines in effect as of July 29, 2010 a copy of
which has been delivered to the Administrative Agent prior to the Effective
Date; and

 

(n)                                 so long as no Default exists immediately
prior and after giving effect thereto, Investments (including Investments
constituting Permitted Acquisitions) of a nature not contemplated in the
foregoing clauses in an aggregate amount not to exceed $25,000,000 during any
Fiscal Year of the Borrower; provided that, if at the time of and immediately
after giving effect (including giving effect on a Pro Forma Basis) to any such
Investment, the Consolidated Leverage Ratio is less than or equal to 2.00 to
1.00, there shall be no Dollar limitation on such Investment.

 

SECTION 6.03                                      Indebtedness.  Create, incur,
assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

68

--------------------------------------------------------------------------------


 

(b)                                 Indebtedness set forth on Schedule 6.03 (and
renewals, refinancings and extensions thereof); provided that (i) the amount of
such Indebtedness is not increased at the time of such refinancing, renewal or
extension except by (A) other than Indebtedness of Spectra Physics, K.K., a
Japanese corporation (“Spectra”), High Q Technologies, an Austrian corporation
and its Subsidiaries (“High Q”) and Ophir and its Subsidiaries (other than any
Domestic Subsidiary of Ophir), an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (B) in the case of Spectra, an aggregate amount
outstanding of not more than $17,000,000, (C) in the case of High Q, an
aggregate amount outstanding of not more than $10,000,000, and (D) in the case
of Ophir and its Subsidiaries (other than any Domestic Subsidiary of Ophir), an
aggregate amount outstanding of not more than $20,000,000 and (ii) if in respect
to Indebtedness of a Loan Party the terms relating to principal amount (except
as otherwise agreed in clause (i) above), amortization, maturity, collateral (if
any) and subordination (if any), and other material terms taken as a whole, of
any such refinancing, renewal or extension are no less favorable in any material
respect to, and as reasonably determined by, the Loan Parties than the terms of
any agreement or instrument governing the Indebtedness being refinanced, renewed
or extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;

 

(c)                                  intercompany Indebtedness permitted under
Section 6.02;

 

(d)                                 obligations (contingent or otherwise)
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;”

 

(e)                                  (i) purchase money Indebtedness (including
obligations in respect of Capital Leases or Synthetic Leases) hereafter incurred
to finance the purchase of fixed assets, and renewals, refinancings and
extensions thereof, provided that (A) the aggregate outstanding principal amount
of all such Indebtedness shall not exceed $5,000,000 at any one time
outstanding; and (B) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed, (ii) purchase money Indebtedness
(including obligations in respect of Capital Leases or Synthetic Leases) assumed
upon the consummation of a Permitted Acquisition; provided that (A) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (B) after giving effect to any
such incurrence of purchase money Indebtedness, the Loan Parties shall be in
compliance with the financial covenants set forth in Section 6.11 on a Pro Forma
Basis and (C) the aggregate amount of all such purchase money Indebtedness
assumed by Domestic Subsidiaries shall not exceed $20,000,000 and
(iii) Indebtedness in respect of Sale and Leaseback Transactions permitted by
Section 6.15;

 

(f)                                   other Indebtedness; provided, that, (i) at
the time of and immediately after giving effect to any such incurrence of
Indebtedness, no Event of Default shall then exist or result therefrom and the
Loan Parties shall be in compliance with the financial covenants set forth in
Section 6.11 on a Pro Forma Basis and (ii) in the case of Indebtedness of a Loan
Party, the terms of such Indebtedness shall not require scheduled amortization
of such Indebtedness prior to the Maturity Date;

 

(g)                                  Guarantees with respect to Indebtedness
permitted under this Section 6.03;

 

(h)                                 Indebtedness in respect of surety bonds and
similar instruments incurred in the ordinary course of its business not to
exceed $10,000,000 at any time outstanding and other Indebtedness in respect of
surety bonds and similar instruments incurred to the extent necessary to stay
judgments that do not constitute an Event of Default under Section 9.01(h);

 

69

--------------------------------------------------------------------------------


 

(i)                                     to the extent constituting Indebtedness,
obligations arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds in the ordinary course of business;

 

(j)                                    earn-out and other post-closing balance
sheet adjustment obligations related to any Permitted Acquisition;

 

(k)                                 Indebtedness consisting of the financing of
insurance premiums in the ordinary course of business; and

 

(l)                                     additional unsecured Indebtedness in an
aggregate principal amount not exceeding $25,000,000 at any time outstanding.

 

SECTION 6.04                                      Fundamental Changes.  Merge,
dissolve, liquidate or consolidate with or into another Person, except that so
long as no Default exists or would result therefrom, (a) the Borrower may merge
or consolidate with any of its Subsidiaries provided that the Borrower is the
continuing or surviving Person, (b) any Subsidiary may merge or consolidate with
any other Subsidiary provided that if a Loan Party is a party to such
transaction, the continuing or surviving Person is a Loan Party, (c) the
Borrower or any Subsidiary may merge with any other Person in connection with a
Permitted Acquisition provided that (i) if the Borrower is a party to such
transaction, the Borrower is the continuing or surviving Person and (ii) if a
Loan Party is a party to such transaction, such Loan Party is the surviving
Person and (d) any Subsidiary may dissolve, liquidate or wind up its affairs at
any time provided that such dissolution, liquidation or winding up, as
applicable, could not have a Material Adverse Effect.

 

SECTION 6.05                                      Dispositions.  Make any
Disposition except:

 

(a)                                 Permitted Transfers;

 

(b)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; and

 

(c)                                  other Dispositions so long as (i) at least
75% of the consideration paid in connection therewith shall be cash or Cash
Equivalents paid contemporaneous with consummation of the transaction and shall
be in an amount not less than the fair market value of the property disposed of,
(ii) if such transaction is a Sale and Leaseback Transaction, such transaction
is not prohibited by the terms of Section 6.15, (iii) such transaction does not
involve the sale or other disposition of a minority equity interest in any
Subsidiary, (iv) such transaction does not involve a sale or other disposition
of receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section 6.05, and (v) the aggregate net book value of all of the assets sold or
otherwise disposed of by the Loan Parties and their Subsidiaries in all such
transactions occurring after the Effective Date shall not exceed $75,000,000
(exclusive of the net book value of (x) “non-core” or surplus business units or
assets acquired in connection with the Ophir Acquisition or any Permitted
Acquisition that are not, in the judgment of the Borrower, complementary to the
conduct of the business of the Borrower and its Subsidiaries and are identified
as “non-core” or surplus business units or assets in a notice to the
Administrative Agent by the Borrower within five Business Days following such
Acquisition (or, in the case of the Ophir Acquisition or any other Permitted
Acquisition completed prior to the Effective Date, in a notice to the
Administrative Agent prior to the Effective Date) and (y) Dispositions involving
assets with a net book value of less than $100,000; provided that the aggregate
amount of all Dispositions made pursuant to this clause (y) in any Fiscal Year
shall not exceed $1,000,000 in the aggregate).

 

70

--------------------------------------------------------------------------------


 

SECTION 6.06                                      Restricted Payments.  Declare
or make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to Persons that own Equity Interests in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

(b)                                 each Loan Party and each Subsidiary may
declare and make dividend payments or other distributions payable solely in
common Equity Interests of such Person;

 

(c)                                  so long as no Default exists immediately
prior and after giving effect thereto (except in the case of payment of a
dividend by the Borrower, in which case no Default shall exist immediately prior
to, and after, the declaration thereof to the extent that such payment is made
within sixty (60) days of such declaration), the Borrower may make other
Restricted Payments in an aggregate amount during any Fiscal Year of the
Borrower not to exceed $25,000,000; provided that, if at the time of and
immediately after giving effect (including giving effect on a Pro Forma Basis)
thereto, the Consolidated Leverage Ratio is less than or equal to 2.00 to 1.00,
there shall be no Dollar limitation on such Restricted Payments; and

 

(d)                                 the Borrower may make repurchases of its
Equity Interests deemed to occur upon (i) the exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants, (ii) the issuance of Equity Interests to directors,
officers and employees upon the settlement of any stock appreciation rights or
upon the vesting of restricted stock units, or (iii) the withholding of shares
of stock issued upon vesting of restricted stock or restricted stock units, or
upon the exercise of options or stock appreciation rights, in satisfaction of
tax withholding obligations, for clauses (i), (ii) and (iii) (x) in an unlimited
amount so long as such transactions are non-cash and (y) in an aggregate amount
not to exceed $6,000,000 during any Fiscal Year for all such cash transactions.

 

SECTION 6.07                                      Change in Nature of Business. 
Engage in any material line of business substantially different from those lines
of business conducted by the Loan Parties and their Subsidiaries on the
Effective Date or any business reasonably related or incidental thereto.

 

SECTION 6.08                                      Transactions with Affiliates
and Insiders.  Enter into or permit to exist any transaction or series of
transactions with any officer, director or Affiliate of such Person other than
(a) advances of working capital to any Loan Party, (b) transfers of cash and
assets to any Loan Party, (c) intercompany transactions expressly permitted by
Section 6.02, Section 6.03, Section 6.04, Section 6.05 or Section 8.06,
(d) compensation and reimbursement of expenses (including customary indemnities)
of officers and directors, (e) other Restricted Payments and Investments
permitted by Section 8.02 and Section 6.06, respectively, (f) the issuance of
Equity Interests by the Borrower or any Subsidiary, (g) Intellectual Property
licenses and distribution rights granted to Subsidiaries of the Borrower by the
Borrower or any Subsidiary of the Borrower and (h) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as could reasonably be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director or Affiliate.

 

71

--------------------------------------------------------------------------------


 

SECTION 6.09                                      Burdensome Agreements.  Enter
into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except
(A) in respect of any of the matters referred to in clauses (i)-(v) above, for
(1) this Agreement and the other Loan Documents, (2) any document or instrument
governing Indebtedness incurred pursuant to Section 6.03(e) or Section 6.03(f),
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (3) any Permitted
Lien or any document or instrument governing any Permitted Lien, provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien, (4) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.05 pending the consummation of such sale, (5) restrictions existing
under, by reason of or with respect to (x) Indebtedness incurred pursuant to
Section 6.03(f) or (y) the Indebtedness on Schedule 6.03, together with any
renewals, refinancings and extensions thereof, so long as the board of directors
of the Borrower in its reasonable and good faith judgment determines at the time
such Indebtedness is incurred that any such encumbrance or restriction will not
affect the ability of the Loan Parties to service the Loans or any other
Obligations and (6) restrictions arising by reason of customary provisions
restricting assignments, subletting or other transfers contained in contracts,
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business and (B) in respect of the matters referred to
in clause (vi) above, such clause shall not apply to any Foreign Subsidiary or
any of its Subsidiaries or (b) requires the grant of any security for any
obligation if such property is given as security for the Obligations.

 

SECTION 6.10                                      Use of Proceeds.  Use the
proceeds of any Credit Event, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in any case in a manner in violation of
Regulations T, U or X of the FRB.

 

SECTION 6.11                                      Financial Covenants.

 

(a)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio, as of the end of any Fiscal Quarter of the
Borrower, to be greater than (i) 2.50 to 1.00 for any such Fiscal Quarter ending
on or after June 30, 2013 through and including March 31, 2016, (ii) 2.25 to
1.00 for any such Fiscal Quarter ending on or after June 30, 2016 through and
including March 31, 2017 and (iii) 2.00 to 1.00 for any such Fiscal Quarter
ending on or after June 30, 2017 (each of the foregoing maximum ratios permitted
for a particular Fiscal Quarter being referred to as the “Applicable Maximum
Ratio”); provided that (x) for any such period ending on or after June 30, 2016,
the Borrower may, by written notice to the Administrative Agent for distribution
to the Lenders, elect to increase the Applicable Maximum Ratio by 0.25 to 1.00
for testing of the financial covenants set forth in Section 6.11 on a Pro Forma
Basis with respect to, and any period of four consecutive Fiscal Quarters ending
immediately following, Permitted Acquisitions with aggregate consideration in
excess of $25,000,000 (each such period, an “Adjusted Covenant Period”) and
(y) notwithstanding the foregoing clause (x), the Borrower may not elect an
Adjusted Covenant Period for at least one (1) Fiscal Quarter following the end
of an Adjusted Covenant Period before a new Adjusted Covenant Period is
available again pursuant to the preceding proviso (x) for a new period of four
consecutive Fiscal Quarters.

 

(b)                                 Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio, as of the end of any Fiscal
Quarter of the Borrower, to be less than (x) 1.25 to 1.00 for each Fiscal
Quarter of the Borrower through and including the Fiscal Quarter of the Borrower
ending on or about September 30, 2014 and (y) 1.50 to 1.00 for the Fiscal
Quarter of the Borrower ending on or about December 31, 2014 and each Fiscal
Quarter of the Borrower ending thereafter.

 

72

--------------------------------------------------------------------------------


 

SECTION 6.12                                      Prepayment of Subordinated
Indebtedness, Etc.  (a) Amend or modify any of the terms of any Subordinated
Indebtedness of any Loan Party or any Subsidiary if such amendment or
modification would add or change any material terms (taken as a whole) in a
manner materially adverse to any Loan Party or any Subsidiary, or shorten the
final maturity or average life to maturity or require any payment to be made
sooner than originally scheduled or increase the interest rate applicable
thereto.

 

(b)                                 Make (or give any notice with respect
thereto) any voluntary or optional payment or prepayment or redemption or
acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any Subordinated
Indebtedness of any Loan Party or any Subsidiary; provided that, if at the time
of and immediately after giving effect (including giving effect on a Pro Forma
Basis) to any of the foregoing actions, the Consolidated Leverage Ratio is less
than or equal to 2.00 to 1.00, this Section 6.12(b) shall not apply.

 

SECTION 6.13                                      Organization Documents; Fiscal
Year; Legal Name, State of Formation and Form of Entity.

 

(a)                                 In the case of any Loan Party, amend, modify
or change its Organization Documents in a manner adverse in any material respect
to the rights of the Lenders.

 

(b)                                 Change its Fiscal Year, except to conform
the Fiscal Year of a Subsidiary to that of the Borrower.

 

(c)                                  Without providing ten days prior written
notice to the Administrative Agent, change the name, state of formation or form
of organization of a Loan Party or a Foreign Subsidiary directly owned by a Loan
Party.

 

SECTION 6.14                                      Ownership of Subsidiaries. 
Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than the Borrower or any wholly-owned Subsidiary)
to own any Equity Interests of any Subsidiary except to qualify directors where
required by applicable Laws or to satisfy other requirements of applicable Laws
with respect to the ownership of Equity Interests of Foreign Subsidiaries, or
(b) permit any Subsidiary to issue or have outstanding any shares of preferred
Equity Interests; provided, that the foregoing clauses (a) and (b) shall not
apply to any Subsidiaries listed on Schedule 6.14 or otherwise acquired pursuant
to a Permitted Acquisition; provided that such Subsidiary is not created in
anticipation of such Permitted Acquisition.

 

SECTION 6.15                                      Sale Leasebacks.  Enter into
any Sale and Leaseback Transaction, other than Sale and Leaseback Transactions
entered into by a Foreign Subsidiary; provided that the sale value of assets
sold pursuant to this Section 6.15 shall not exceed (x) $15,000,000 in the
aggregate in any Fiscal Year and (y) $25,000,000 in the aggregate prior to the
Maturity Date.

 

SECTION 6.16                                      Sanctions Laws and
Regulations.

 

(a)                                 The Borrower shall not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other person
or entity (i) to fund any activities or business of or with any Designated
Person, or in any country or territory, that at the time of such funding is the
subject of any sanctions under any Sanctions Laws and Regulations, or (ii) in
any other manner that would result in a violation of any Sanctions Laws and
Regulations by any party to this Agreement.

 

73

--------------------------------------------------------------------------------


 

(b)                                 None of the funds or assets of the Borrower
that are used to pay any amount due pursuant to this Agreement shall constitute
funds obtained from transactions with or relating to Designated Persons or
countries which are the subject of sanctions under any Sanctions Laws and
Regulations.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01                                      Events of Default.  Any of the
following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  Any Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, any fee due hereunder or any
other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 5.03(a), 5.05(a) (with respect to the Borrower), 5.10, 5.11, Article VI
or Article X; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty days after the
earlier of (i) a Loan Party becoming aware of such failure or (ii) the date
notice thereof shall have been given to the Borrower by the Administrative
Agent; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary (other than any Immaterial Subsidiary) (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which any Loan Party or any Subsidiary (other than any Immaterial Subsidiary) is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination

 

74

--------------------------------------------------------------------------------


 

Event (as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary (other than any Immaterial Subsidiary) is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary (other than any Immaterial Subsidiary) institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary (other than any Immaterial Subsidiary)
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary (other than any Immaterial Subsidiary) (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of the claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

75

--------------------------------------------------------------------------------


 

SECTION 7.02                                      Remedies Upon Event of
Default. If any Event of Default occurs and is continuing, then, and in every
such event (other than an event with respect to the Borrower described in
Section 7.01(f) or (g)), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times:  (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Secured Obligations of the Borrower accrued hereunder and under the other
Loan Documents, shall become  due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
Section 7.01(f) or (g), the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Secured Obligations accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower

 

76

--------------------------------------------------------------------------------


 

or a Lender, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire

 

77

--------------------------------------------------------------------------------


 

or hold Loans hereunder.  Each Lender shall, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

 

None of the Lenders or other Persons, if any, identified in this Agreement as a
Co-Syndication Agent or Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Lenders, those applicable to all Lenders as such.  Without
limiting the foregoing, none of such Lenders or such other Persons shall have or
be deemed to have a fiduciary relationship with any Lender.  Each Lender hereby
makes the same acknowledgments with respect to the relevant Lenders and such
other Persons in their respective capacities as Co-Syndication Agent or
Documentation Agent, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01                                      Notices.  (a) Except in the
case of notices and other communications expressly permitted to be given by
telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(i)                                     (i)                                    
if to the Borrower, to it at 1791 Deere Avenue, Irvine, California 92606,
Attention of Charles Cargile, Senior Vice President, Chief Financial Officer and
Treasurer (Telecopy No. (949) 253-1221; Telephone No. (949) 253-1273) and
Jeffrey B. Coyne, Senior Vice President and General Counsel (Telecopy No. (949)
253-1221; Telephone No. (949) 437-9885); with a copy (in the case of a notice of
Default) to Gibson, Dunn & Crutcher, 2029 Century Park East, Los Angeles,
California 90067, Attention of Cromwell Montgomery (Telecopy No. (310) 552-7063;
Telephone No. (310) 552-8744;

 

(ii)                                  if to the Administrative Agent, (A) in the
case of Borrowings denominated in Dollars, to JPMorgan Chase Bank, N.A., 10
South Dearborn Street, 7th Floor, Chicago, Illinois 60603, Mailcode IL1-0010,
Attention of Leonida Mischke (Telecopy No. (888) 292-9533) and (B) in the case
of Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe Limited,
25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan &
Agency Services (Telecopy No. 44 207 777 2360), and in each case with a copy to
JPMorgan Chase Bank, N.A., 3 Park Plaza, Suite 900, Irvine, California 92614,
Attention of Ling Li (Telecopy No. (714) 917-4866);

 

78

--------------------------------------------------------------------------------


 

(iii)                               if to the Issuing Bank, to it at JPMorgan
Chase Bank, N.A., 131 South Dearborn, Floor 05, Chicago, IL 60603-5506,
Attention of Global Trade Services (Telecopy No. (312) 288-8950);

 

(iv)                              if to the Swingline Lender, to it at JPMorgan
Chase Bank, N.A., 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
Mailcode IL1-0010, Attention of Leonida Mischke (Telecopy No. (888) 292-9533);
and

 

(v)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

(d)                                 Electronic Systems.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Bank and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

79

--------------------------------------------------------------------------------


 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System.  In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender, the Issuing Bank or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

SECTION 9.02                                      Waivers; Amendments.  (a) No
failure or delay by the Administrative Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 Except as provided in Section 2.20 with
respect to an Incremental Term Loan Amendment, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (d) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date), (vi) release the Borrower
from its obligations under Article X or release all or substantially all of the
Subsidiary Guarantors from their

 

80

--------------------------------------------------------------------------------


 

obligations under the Subsidiary Guaranty, in each case without the written
consent of each Lender, or (vii) except as provided in clause (d) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be (it being understood that any change
to Section 2.22 shall require the consent of the Administrative Agent, the
Issuing Bank and the Swingline Lender).  Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or
(iii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.

 

(c)                                  Notwithstanding the foregoing, this
Agreement and any other Loan Document may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
each Loan Party party to each relevant Loan Document (x) to add one or more
credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

 

(d)                                 The Lenders hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of all the Commitments, payment and satisfaction in
full in cash of all Secured Obligations (other than Unliquidated Obligations),
and the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to the Administrative Agent, (ii) constituting property being sold
or disposed of if the Borrower certifies to the Administrative Agent that the
sale or disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII.  Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

 

(e)                                  If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such

 

81

--------------------------------------------------------------------------------


 

Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

 

(f)                                   Notwithstanding anything to the contrary
herein the Administrative Agent may, with the consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency.

 

SECTION 9.03                                      Expenses; Indemnity; Damage
Waiver.  (a) The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable and documented fees, charges and disbursements of one
primary counsel (and reasonably required local counsel in each applicable
jurisdiction) for the Administrative Agent, in connection with the syndication
and distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the reasonable
and documented fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee, (y) the material
breach by such Indemnitee of its obligations under the Loan Documents pursuant
to a claim initiated by the Borrower or (z) any dispute solely among Indemnitees
(not arising as a result of any act or omission by the Borrower or any of its
Subsidiaries or Affiliates) other than claims against any of the Administrative
Agent or the Lenders or any of their Affiliates in its capacity or in

 

82

--------------------------------------------------------------------------------


 

fulfilling its role as the Administrative Agent, the Issuing Bank, the Swingline
Lender, a lead arranger, a bookrunner, a co-syndication agent, a documentation
agent or any similar role under this Agreement.  This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the internet), or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than fifteen (15) days after written demand therefor.

 

SECTION 9.04                                      Successors and Assigns. 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Persons (other than an Ineligible Institution) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)                               the Borrower (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof); provided, further, that no consent
of the Borrower shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

83

--------------------------------------------------------------------------------


 

(B)                               the Administrative Agent;

 

(C)                               the Issuing Bank; and

 

(D)                               the Swingline Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, such fee to be paid by either
the assigning Lender or the assignee Lender or shared between such Lenders; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its affiliates and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

84

--------------------------------------------------------------------------------


 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Institution, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under

 

85

--------------------------------------------------------------------------------


 

Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or to comply with other requirements under applicable tax Law.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

SECTION 9.05                                      Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

 

86

--------------------------------------------------------------------------------


 

SECTION 9.06                                      Counterparts; Integration;
Effectiveness; Electronic Execution.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, e-mailed .pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement.  The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

SECTION 9.07                                      Severability.  Any provision
of any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08                                      Right of Setoff.  If an Event
of Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any Subsidiary Guarantor against any of and all of the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 9.09                                      Governing Law; Jurisdiction;
Consent to Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

87

--------------------------------------------------------------------------------


 

(c)                                  The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10                                      WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11                                      Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12                                      Confidentiality.  Each of the
Administrative Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case each of the Administrative Agent, the Issuing Bank and the Lenders
agree (except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority), to the extent practicable and not prohibited by
applicable law, to inform the Borrower promptly of the disclosure thereof prior
thereto), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (i) becomes

 

88

--------------------------------------------------------------------------------


 

publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower or any
Subsidiary, provided that the source of such Information was not known by the
Administrative Agent, such Lender, the Issuing Bank or Affiliate thereof, as the
case may be, to be bound by confidentiality obligations to the Borrower with
respect to such Information.  For the purposes of this Section, “Information”
means all information received from, or on behalf of, the Borrower or any
Subsidiary relating to the Borrower and its Subsidiaries or their business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower or any Subsidiary.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

SECTION 9.13                                      USA PATRIOT Act.  Each Lender
that is subject to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies each Loan
Party that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Act.

 

SECTION 9.14                                      Releases of Subsidiary
Guarantors.

 

(a)                                 A Subsidiary Guarantor shall automatically
be released from its obligations under the Subsidiary Guaranty upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise.  In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release.  Any execution and delivery of documents pursuant to
this Section shall be without recourse to or warranty by the Administrative
Agent.

 

89

--------------------------------------------------------------------------------


 

(b)                                 Further, the Administrative Agent may (and
is hereby irrevocably authorized by each Lender to), upon the request of the
Borrower, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Subsidiary Guarantor is no longer a Domestic
Subsidiary or becomes a Foreign Holding Company.

 

(c)                                  At such time as the principal and interest
on the Loans, all LC Disbursements, the fees, expenses and other amounts payable
under the Loan Documents and the other Obligations (other than Banking Services
Obligations, Swap Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full in cash, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

 

SECTION 9.15                                      Appointment for Perfection. 
Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the Secured
Parties, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession.  Should any Lender (other
than the Administrative Agent) obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

SECTION 9.16                                      Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

SECTION 9.17                                      No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Lenders and their Affiliates, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of

 

90

--------------------------------------------------------------------------------


 

its Affiliates, or any other Person and (B) no Lender or any of its Affiliates
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

ARTICLE X

 

Borrower Guaranty

 

SECTION 10.01                               Borrower Guaranty.

 

(a)                                 In order to induce the Lenders to extend
credit to the Borrower hereunder, the Borrower hereby absolutely and irrevocably
and unconditionally guarantees, as a primary obligor and not merely as a surety,
the payment when and as due of the Secured Obligations.  The Borrower further
agrees that the due and punctual payment of such Secured Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Secured Obligation. 
The Borrower hereby irrevocably and unconditionally agrees that if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal, it
will, as an independent and primary obligation, indemnify the Secured Parties
immediately on demand against any cost, loss or liability they incur as a result
of any of the Borrower’s Subsidiaries not paying any amount which would, but for
such unenforceability, invalidity or illegality, have been payable by the
Borrower under this Article X on the date when it would have been due (but so
that the amount payable by the Borrower under this indemnity will not exceed the
amount which it would have had to pay under this Article X if the amount claimed
had been recoverable on the basis of a guarantee).

 

(b)                                 The Borrower further agrees that its
agreement hereunder constitutes a guarantee of payment when due (whether or not
any bankruptcy or similar proceeding shall have stayed the accrual or collection
of any of the Secured Obligations or operated as a discharge thereof) and not
merely of collection, and waives any right to require that any resort be had by
any Secured Party to any balance of any deposit account or credit on the books
of any Secured Party in favor of the Borrower, any Subsidiary Guarantor or any
other Person.

 

SECTION 10.02                               Guaranty Unconditional.  The
obligations of the Borrower hereunder are absolute, irrevocable and
unconditional and shall not be affected by (a) the failure of any Secured Party
to assert any claim or demand or to enforce any right or remedy against the
Borrower or any Subsidiary under the provisions of this Agreement, any other
Loan Document, any Swap Contract, any Banking Services Agreement or otherwise;
(b) any extension or renewal, in whole or in part and without notice to or
assent from the Borrower, of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, any other Loan Document, any Swap Contract, any
Banking Services Agreement or any other agreement; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Secured
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Secured Obligations, if any; (f) any change in
the corporate, partnership or other existence, structure or ownership of the
Borrower, any Subsidiary Guarantor or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of

 

91

--------------------------------------------------------------------------------


 

any agreement relating thereto or with respect to any collateral securing the
Secured Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against the Borrower, any Subsidiary Guarantor
or any other guarantor of any of the Secured Obligations, for any reason related
to this Agreement, any other Loan Document, any Swap Contract, any Banking
Services Agreement or any provision of applicable law, decree, order or
regulation of any jurisdiction purporting to prohibit the payment by the
Borrower, any Subsidiary Guarantor or any other guarantor of the Secured
Obligations, of any of the Secured Obligations or otherwise affecting any term
of any of the Secured Obligations; or (h) any other act, omission or delay to do
any other act which may or might in any manner or to any extent vary the risk of
the Borrower or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of the Borrower to
subrogation.

 

SECTION 10.03                               General Waivers.

 

(a)                                 The Borrower waives presentment to, demand
of payment from and protest to the Borrower of any of the Secured Obligations,
and also waives notice of acceptance of its obligations and notice of protest
for nonpayment.

 

(b)                                 The obligations of the Borrower hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Secured Obligations, any impossibility in the
performance of any of the Secured Obligations or otherwise.

 

SECTION 10.04                               Continuing Guaranty.  The Borrower
further agrees that its obligations hereunder shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Secured Obligation (including a payment effected through exercise of a
right of setoff) is rescinded, or is or must otherwise be restored or returned
by any Secured Party upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion).

 

SECTION 10.05                               Enforcement and Payment of
Guaranty.  All terms of this Article X apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Secured Party that
extended any portion of the Secured Obligations.  In furtherance of the
foregoing and not in limitation of any other right which any Secured Party may
have at law or in equity against the Borrower by virtue hereof, upon the failure
of the Borrower’s Subsidiaries to pay any Secured Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Borrower hereby promises to and will, upon receipt
of written demand by any Secured Party, forthwith pay, or cause to be paid, to
such Secured Party in cash an amount equal to the unpaid principal amount of
such Secured Obligations then due, together with accrued and unpaid interest
thereon.  The Borrower further agrees that if payment in respect of any Secured
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York, Chicago or any other Eurocurrency Payment Office
and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Secured Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the applicable Secured Party,
disadvantageous to such Secured Party in any material respect, then, at the
election of such Secured Party, the Borrower shall make payment of such Secured
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by such Secured Party and, as a separate and
independent obligation, shall indemnify such Secured Party against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

 

92

--------------------------------------------------------------------------------


 

SECTION 10.06                               Subordination of Subrogation.  Upon
payment by the Borrower of any sums as provided in this Article X, all rights of
the Borrower against any Subsidiary arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Secured Obligations owed by the Borrower or any of its Subsidiaries to the
Secured Parties.

 

SECTION 10.07                               Information.  The Borrower assumes
all responsibility for being and keeping itself informed of the Subsidiaries’
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that the Borrower assumes and incurs under this Article X, and
agrees that no Secured Party shall have any duty to advise the Borrower of
information known to it regarding those circumstances or risks.

 

SECTION 10.08                               Taxes.  Any and all payments by or
on account of any obligation of the Borrower under this Article X shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower pursuant to this Article X shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 10.08) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

SECTION 10.09                               Maximum Liability.  The provisions
of this Article X are severable, and in any action or proceeding involving any
state corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of the Borrower under this Article X would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
the Borrower’s liability under this Article X, then, notwithstanding any other
provision of this Article X to the contrary, the amount of such liability shall,
without any further action by the Borrower or the Secured Parties, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the Borrower’s “Maximum Liability”).  This
Section 10.09 is intended solely to preserve the rights of the Secured Parties
to the maximum extent not subject to avoidance under applicable law, and neither
the Borrower nor any other Person or entity shall have any right or claim under
this Section 10.09 with respect to such Maximum Liability, except to the extent
necessary so that the obligations of the Borrower under this Article X shall not
be rendered voidable under applicable law.  The Borrower agrees that the Secured
Obligations may at any time and from time to time exceed the Maximum Liability
of the Borrower without impairing this guaranty under this Article X or
affecting the rights and remedies of the Secured Parties hereunder; provided
that, nothing in this sentence shall be construed to increase the Borrower’s
obligations hereunder beyond its Maximum Liability.

 

SECTION 10.10                               Termination of Borrower Guaranty. 
Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full performance and payment in full in cash of the Secured
Obligations and the termination or expiration of the Commitments.

 

SECTION 10.11                               California Waivers.  To the extent
California law applies, in addition to and not in lieu of any other provisions
of this Article X, the Borrower represents, warrants, covenants and agrees as
follows:

 

93

--------------------------------------------------------------------------------


 

(a)                                 The obligations of the Borrower under this
Article X shall be performed without demand by any Secured Party and shall be
unconditional irrespective of the genuineness, validity, regularity or
enforceability of any of the Loan Documents, Swap Contracts or Banking Services
Agreements, and without regard to any other circumstance which might otherwise
constitute a legal or equitable discharge of a surety or a guarantor.  The
Borrower hereby waives any and all benefits and defenses under California Civil
Code Section 2810 and agrees that by doing so the Borrower shall be liable even
if the relevant Subsidiary had no liability at the time of execution of the
applicable Loan Documents, Swap Contracts or Banking Services Agreements, or
thereafter ceases to be liable.  The Borrower hereby waives any and all benefits
and defenses under California Civil Code Section 2809 and agrees that by doing
so the Borrower’s liability may be larger in amount and more burdensome than
that of the Subsidiaries.  The Borrower hereby waives the benefit of all
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms of this Article X and agrees that the Borrower’s
obligations shall not be affected by any circumstances, whether or not referred
to in this Article X which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor.  The Borrower hereby waives the benefits
of any right of discharge under any and all statutes or other laws relating to
guarantors or sureties and any other rights of sureties and guarantors
thereunder.

 

(b)                                 In accordance with Section 2856 of the
California Civil Code, the Borrower hereby waives all rights and defenses
arising out of an election of remedies by any Secured Party even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for the Secured Obligations, has destroyed or otherwise impaired the Borrower’s
rights of subrogation and reimbursement against the principal by the operation
of Section 580d of the California Code of Civil Procedure or otherwise.  The
Borrower hereby authorizes and empowers the Secured Parties to exercise, in
their sole and absolute discretion, any right or remedy, or any combination
thereof, which may then be available, since it is the intent and purpose of the
Borrower that its obligations under this Article X shall be absolute,
independent and unconditional under any and all circumstances.  Specifically,
and without in any way limiting the foregoing, the Borrower hereby waives any
rights of subrogation, indemnification, contribution or reimbursement arising
under Sections 2846, 2847, 2848 and 2849 of the California Civil Code or any
other right of recourse to or with respect to any Subsidiary, any constituent of
any Subsidiary, any other Person, or the assets or property of any of the
foregoing or to any collateral for the Secured Obligations until all of the
Secured Obligations (other than Unliquidated Obligations) have been paid and
satisfied in full in cash or cash collateralized in accordance with
Section 2.06(j), as the case may be, and the Commitments have terminated or
expired.  The Borrower recognizes that, pursuant to Section 580d of the
California Code of Civil Procedure, the Secured Parties’ realization through
nonjudicial foreclosure upon any real property constituting security for the
Secured Obligations could terminate any right of the Secured Parties to recover
a deficiency judgment against any Subsidiary, thereby terminating subrogation
rights which other parties might otherwise might have against such Subsidiary. 
In the absence of an adequate waiver, such a termination of subrogation rights
could create a defense to enforcement of this Article X against such parties. 
The Borrower’s obligations under hereby unconditionally and irrevocably waives
any such defense.

 

(c)                                  In addition to and without in any way
limiting the foregoing, the Borrower hereby subordinates any and all
Indebtedness of each Subsidiary now or hereafter owed to the Borrower to the
prior payment in full in cash or cash collateralization in accordance with
Section 2.06(j) of the Credit Agreement, as the case may be, of all the Secured
Obligations (other than Unliquidated Obligations) owed by the Borrower or any of
its Subsidiaries to the Secured Parties and the termination or expiration of the
Commitments and agrees with the Secured Parties that until all of the Secured
Obligations (other than Unliquidated Obligations) have been paid and satisfied
in full in cash or cash collateralized in accordance with Section 2.06(j) of the
Credit Agreement, as the case may be, and the Commitments have terminated or
expired, the Borrower shall not demand or accept any payment of principal or
interest from any Subsidiary, claim any offset or other reduction of the
Borrower’s

 

94

--------------------------------------------------------------------------------


 

obligations hereunder because of any such Indebtedness, nor take any action to
obtain any of the collateral for the Secured Obligations, provided that,
notwithstanding the foregoing, the Borrower may demand or accept payment from
Subsidiaries on account of all such Indebtedness until the Borrower has received
written notice from the Administrative Agent indicating the Administrative
Agent’s election to suspend the Subsidiaries’ ability to make payments in
accordance with this Section, which notice shall only be tendered by the
Administrative Agent following the occurrence and during the continuance of an
Event of Default.  If any amount shall nevertheless be paid to the Borrower by
any Subsidiary or another guarantor in violation of the foregoing provisions,
such amount shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Secured Parties.  Without limiting the generality
of the foregoing, the Borrower hereby waives, to the fullest extent permitted by
law, diligence in collecting the Secured Obligations, presentment, demand for
payment, protest, all notices with respect to this Article X or any other Loan
Document, Swap Contract or Banking Services Agreement which may be required by
statute, rule of law or otherwise to preserve the Secured Parties’ rights
against the Borrower under this Article X, including, but not limited to, notice
of acceptance, notice of any amendment of the Loan Documents, any Swap Contract
or any Banking Services Agreement, notice of the occurrence of any default,
notice of intent to accelerate, notice of acceleration, notice of dishonor,
notice of foreclosure, notice of protest, and notice of the incurring by any
Subsidiary of any obligation or Indebtedness.

 

(d)                                 Without limiting the foregoing, the Borrower
waives all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to the Borrower by reason of California Civil Code Sections 2787 to 2855,
inclusive, including any and all rights or defenses the Borrower may have by
reason of protection afforded to any Subsidiary with respect to any of the
obligations of the Borrower under this Article X by reason of a nonjudicial
foreclosure or pursuant to the antideficiency or other laws of the State of
California limiting or discharging the Secured Obligations until all of the
Secured Obligations (other than Unliquidated Obligations) have been paid and
satisfied in full in cash or cash collateralized in accordance with
Section 2.06(j), as the case may be, and the Commitments have terminated or
expired.  Without limiting the generality of the foregoing, the Borrower hereby
expressly waives any and all benefits under (i) California Code of Civil
Procedure Section 580a (which Section, if the Borrower had not given this
waiver, would otherwise limit the Borrower’s liability after a nonjudicial
foreclosure sale to the difference between the obligations of the Borrower under
this Article X and the fair market value of the property or interests sold at
such nonjudicial foreclosure sale), (ii) California Code of Civil Procedure
Sections 580b and 580d (which Sections, if the Borrower had not given this
waiver, would otherwise limit the Secured Parties’ right to recover a deficiency
judgment with respect to purchase money obligations and after a nonjudicial
foreclosure sale, respectively), and (iii) California Code of Civil Procedure
Section 726 (which Section, if the Borrower had not given this waiver, among
other things, would otherwise require the Secured Parties to exhaust all of
their security before a personal judgment could be obtained for a deficiency). 
Notwithstanding any foreclosure of the lien of any or all of the Mortgages,
whether by the exercise of the power of sale contained therein, by an action for
judicial foreclosure, or by any Secured Party’s acceptance of a deed in lieu of
foreclosure, the Borrower shall remain bound under this Article X.

 

(e)                                  Likewise, the Borrower waives (i) any and
all rights and defenses available to the Borrower under California Civil Code
Sections 2899 and 3433; (ii) any rights or defenses the Borrower may have with
respect to its obligations as a guarantor by reason of any election of remedies
by any Secured Party; and (iii) all rights and defenses that the Borrower may
have because any Subsidiary’s debt is secured by real property.  This means,
among other things, that the Secured Parties may collect from the Borrower
without first foreclosing on any real or personal property collateral pledged by
the applicable Subsidiary, and that if any Secured Party forecloses on any real
property collateral pledged by a Subsidiary (A) the amount of the debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (B) the
Secured Parties may collect from the Borrower even if the Secured Parties, by
foreclosing on the real property collateral,

 

95

--------------------------------------------------------------------------------


 

have destroyed any rights the Borrower may have to collect from the
Subsidiaries.  This is an unconditional and irrevocable waiver of any rights and
defenses the Borrower may have because any Subsidiary’s debt evidenced by the
Loan Documents, any Swap Contract or any Banking Services Agreement is secured
by real property.  These rights and defenses include, but are not limited to,
any rights or defenses based upon Section 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure.

 

(f)                                   Nothing herein shall be deemed to limit
the right of any Secured Party to recover in accordance with California Code of
Civil Procedure Section 736 (as such Section may be amended from time to time),
any costs, expenses, liabilities or damages, including reasonable attorneys’
fees and costs, incurred by any Secured Party and arising from any covenant,
obligation, liability, representation or warranty contained in any indemnity
agreement given to any Secured Party, or any order, consent decree or settlement
relating to the cleanup of Hazardous Materials or any other “environmental
provision” (as defined in such Section 736) relating to any of the Collateral or
any portion thereof or the right of the Secured Parties to waive, in accordance
with the California Code of Civil Procedure Section 726.5 (as such Section may
be amended from time to time), the security of any of the Mortgages as to any
parcel of any Collateral that is “environmentally impaired” or is an “affected
parcel” (as such terms are defined in such Section 726.5), and as to any
personal property attached to such parcel, and thereafter to exercise against
the Borrower or any Subsidiary, to the extent permitted by such Section 726.5,
the rights and remedies of any unsecured creditor, including reduction of the
Secured Parties’ claim against the Borrower and its Subsidiaries to judgment,
and any other rights and remedies permitted by law.

 

(g)                                  The provisions of this Section 10.13 shall
survive any satisfaction and discharge of the Borrower and the Subsidiary
Guarantors by virtue of any payment, court order or any applicable law, except
the full payment in cash or the cash collateralization in accordance with
Section 2.06(j), as the case may be, and complete satisfaction of the Secured
Obligations (other than Unliquidated Obligations) and the termination or
expiration of the Commitments.

 

[Signature Pages Follow]

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

NEWPORT CORPORATION,

 

as the Borrower

 

 

 

 

 

By

/s/ Charles F. Cargile

 

 

Name: Charles F. Cargile

 

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent

 

 

 

 

 

By

/s/ Ling Li

 

 

Name: Ling Li

 

 

Title: Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Syndication Agent

 

 

 

 

 

By

/s/ Brian Weber

 

 

Name: Brian Weber

 

 

Title: Senior Vice President

 

 

 

 

 

COMPASS BANK d/b/a BBVA COMPASS, as a Co-Syndication Agent

 

 

 

 

 

By

/s/ Erik Velastegui

 

 

Name: Erik Velastegui

 

 

Title: Senior Vice President

 

 

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By

/s/ Erik Velastegui

 

 

Name: Erik Velastegui

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

Newport Corporation

 

--------------------------------------------------------------------------------


 

 

U.S BANK, NATIONAL ASSOCIATION, individually as a Lender and as Documentation
Agent

 

 

 

 

 

By

/s/ Marty McDonald

 

 

Name: Marty McDonald

 

 

Title: AVP

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By

/s/ Marissa P. Roarty

 

 

Name: Marissa P. Roarty

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

 

By

/s/ Cecile Segovia

 

 

Name: Cecile Segovia

 

 

Title: Senior Vice President and Senior Relationship Manager

 

 

 

 

 

 

 

BRANCH BANK & TRUST COMPANY, as a Lender

 

 

 

 

 

 

By

/s/ Roger Eric Searls

 

 

Name: Roger Eric Searls

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By

/s/ Andrew W. Hietala

 

 

Name: Andrew W. Hietala

 

 

Title: Senior Vice President

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

 

$

45,000,000

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

45,000,000

 

COMPASS BANK

 

$

45,000,000

 

U.S. BANK NATIONAL ASSOCIATION

 

$

40,000,000

 

BANK OF AMERICA, N.A.

 

$

25,000,000

 

BANK OF THE WEST

 

$

25,000,000

 

BRANCH BANKING & TRUST COMPANY

 

$

25,000,000

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

$

25,000,000

 

AGGREGATE COMMITMENT

 

$

275,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2.06

Existing Letters of Credit

 

Issuer

 

Beneficiary

 

Letter of Credit
No.

 

Issue Date

 

Expiry Date

 

Outstanding
Amount

Bank of America, N.A.

 

Safety National Casualty

 

3051504

 

10/04/2011

 

02/17/2014

 

$

1,000,000

Bank of America, N.A.

 

The Hanover Insurance

 

3099463

 

10/04/2011

 

4/30/2014

 

$

200,000

Bank of America, N.A.

 

Abbott Cardiovascular

 

3099925

 

10/04/2011

 

6/30/2014

 

$

233,584.43

JPMorgan Chase Bank, N.A.

 

Indian Institute of Science Education & Research

 

L5LS-400924

 

05/17/2013

 

04/30/2015

 

$

38,415

JPMorgan Chase Bank, N.A.

 

School of Chemistry, University of Hyderabad

 

L5LS-400917

 

05/17/2013

 

06/30/2014

 

$

39,835

JPMorgan Chase Bank, N.A.

 

National Physical Laboratory

 

L5LS-403598

 

05/21/2013

 

12/27/2013

 

$

39,744

 

--------------------------------------------------------------------------------


 

Schedule 3.10

Insurance

 

Coverage

 

Policy No.

 

Carrier

 

Loss Limit

 

Retention

 

Exp.
Date

Property

 

PPR9377256-09

 

Zurich American Insurance Co.

 

150,000,000

 

250,000

 

11/01/13

General Liability

 

7110109420004

 

Atlantic Specialty Insurance Co.

 

2,000,000

 

1,000

 

11/01/13

Automobile

 

7110109420004

 

Atlantic Specialty Insurance Co.

 

1,000,000

 

1,000

 

11/01/13

Automobile: MA only

 

3900010070003

 

Atlantic Specialty Insurance Co.

 

1,000,000

 

1,000

 

11/01/13

Umbrella Insurance - Primary

 

7110109420004

 

Atlantic Specialty Insurance Co.

 

25,000,000

 

—

 

11/01/13

Umbrella Insurance - Excess

 

TL26610065945012

 

Liberty Mutual ($20m excess of $25m)

 

20,000,000

 

—

 

11/01/13

Errors & Omissions - Primary

 

7110109420004

 

Atlantic Specialty Insurance Co.

 

15,000,000

 

250,000

 

11/01/13

Errors & Omissions - Excess

 

93642373

 

Federal Insurance Company

 

10,000,000

 

—

 

11/01/13

Marine Cargo Policy

 

M20112

 

Falvey Cargo

 

2,500,000

 

1,000

 

11/01/13

Master Foreign Package Policy

 

CXCD3693590A

 

ACE American Insurance

 

2,000,000

 

1,000

 

11/01/13

Workers’ Comp

 

LDM0500073

 

Safety National Casualty Corporation

 

Statutory Limits

 

250,000- Each Accident 25,000 — Each employee

 

2/17/14

Products Recall (for Automotive produced in North Andover only)

 

510000103012

 

AIG

 

10,000,000

 

50,000

 

08/30/13

 

--------------------------------------------------------------------------------


 

Schedule 3.13

Subsidiaries

 

Name of Subsidiary

 

Jurisdiction

 

Equity Interests
Outstanding

 

Equity Interests
Owned

Newport Domestic International Sales Corporation (Excluded Subsidiary pursuant
to (b) of definition)

 

California

 

2,500 common shares

 

100% Newport Corporation

Newport European Distribution Company (Excluded Subsidiary pursuant to (c) of
definition)

 

California

 

2,000,000 common shares



70,000 Series A Preferred shares

 

100% Newport Corporation

Newport Government Systems, Inc. (Excluded Subsidiary pursuant to (b) of
definition)

 

California

 

100 common shares

 

100% Newport Corporation

Hilger Analytical Limited

 

United Kingdom

 

80 ordinary shares

 

100% Newport Spectra-Physics Ltd.

Micro Controle Spectra-Physics S.A.S.

 

France

 

62,727 shares

 

62,665 shares (99.90%) Newport Corporation
62 shares (0.10%) Newport European Distribution Company

Newport Corporation (Barbados) SRL

 

Barbados

 

100 quotas

 

99 quotas (99%) Newport Corporation
1 quota (1%) Newport European Distribution Company

Newport Instruments Canada Corporation

 

Canada

 

1 common share

 

100% Newport Corporation

Newport Opto-Electronics Technologies (Singapore) Pte. Ltd.

 

Singapore

 

1,052,788 ordinary shares

 

100% Newport Corporation

Newport Opto-Electronics Technologies (Wuxi) Company Limited

 

China

 

USD 6,000,000 registered capital

 

100% Newport Corporation

Newport Spectra-Physics BV

 

Netherlands

 

400 shares

 

100% Newport Corporation

Newport Spectra-Physics GmbH

 

Germany

 

11,250 shares

 

100% Micro Controle Spectra-Physics SAS

Newport Spectra-Physics Ltd.

 

United Kingdom

 

806,914 shares

 

100% Newport Corporation

 

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Jurisdiction

 

Equity Interests
Outstanding

 

Equity Interests
Owned

Spectra-Physics K.K.

 

Japan

 

80,000 shares

 

100% Newport Corporation

Spectra-Physics Lasers Limited

 

United Kingdom

 

225,000 shares

 

100% Newport Spectra-Physics Ltd.

Wuxi Newport Opto-Electronics Technologies Co. Ltd.

 

China

 

CNY 1,000,000 registered capital

 

100% Newport Opto-Electronics Technologies (Wuxi) Company Limited

Newport Laser Holding GmbH

 

Austria

 

Euro 35,000 share capital (1 share)

 

100% Newport Corporation

High Q Laser GmbH

 

Austria

 

Euro 35,900 share capital (3 shares)

 

100% Newport Laser Holding GmbH

High Q Laser (US), Inc. (Excluded Subsidiary pursuant to (d) of definition)

 

Delaware

 

1,000 common shares

 

100% High Q Laser GmbH

Newport Ophir Holdings, Ltd.

 

Israel

 

100 Ordinary Shares

 

100% Newport Corporation

Ophir Optronics Ltd. (“OPHIR”)

 

Israel

 

28,371,820 Ordinary Shares

 

100% Newport Ophir Holdings, Ltd.

Ophir Optronics Solutions, Ltd.

 

Israel

 

1,000,000 Ordinary Shares

 

100% OPHIR

Ophir Holdings, Inc. (“Ophir Holdings”)*

 

Massachusetts

 

100 common shares

 

100% OPHIR

Ophir Optics, LLC*

 

Massachusetts

 

300 membership units

 

100% Ophir Holdings

Ophir Optronics, LLC (Excluded Subsidiary pursuant to (d) of definition)

 

Massachusetts

 

10,000 membership units

 

100% Ophir Holdings

Ophir-Spiricon, LLC*

 

Utah

 

9,660 membership units

 

100% Ophir Holdings

Optical Metrology Ltd.

 

Israel

 

282,848 ordinary shares



407,098 Preferred A shares

 

237,482ordinary shares and 355,159Preferred A shares (85.9%) OPHIR

Optical Metrology, Inc. (Excluded Subsidiary pursuant to (d) of definition)

 

Massachusetts

 

100 common shares

 

100% Optical Metrology Ltd. which is held 85% by OPHIR

Ophir Japan Ltd.

 

Japan

 

300 common shares

 

200 shares (66.7%) OPHIR

 

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Jurisdiction

 

Equity Interests
Outstanding

 

Equity Interests
Owned

Ophir Optics Europe GmbH

 

Switzerland

 

CHF 20,000 capital account

 

100% OPHIR

Ophir Spiricon Europe GmbH

 

Germany

 

1,000 common shares

 

100% Ophir Optics Europe GmbH (OPHIR fully owned subsidiary)

Ophir Optronics GmbH

 

Germany

 

Euro 216,800 share capital

 

162,600 share capital (75%) OPHIR

Ophir Optics SRL

 

Romania

 

1,020 social parts

 

1,018 social parts (99.8%) Ophir Optics Europe GmbH (OPHIR fully owned
subsidiary)



2 social part (0.2%) by OPHIR

 

--------------------------------------------------------------------------------

* Subsidiary Guarantor

 

--------------------------------------------------------------------------------


 

Schedule 3.17

IP Rights

 

Issued Patents

 

Description

 

Patent No.

 

Issue Date

 

Comments

ADJUSTABLE OPTICAL MOUNT WITH LOCKING DEVICES AND METHODS (ADDED 7/9/13)

 

8,441,748

 

5/14/13

 

none

IMPROVED PERFORMANCE OF OPTICALLY COATED SEMICONDUCTOR DEVICES AND RELATED
METHODS OF MANUFACTURE (added from application list on 5/6/13)

 

8,445,299

 

5/21/13

 

None

SYSTEM AND METHOD FOR MONITORING IN-SITU PROCESSING OF SPECIMENS USING COHERENT
ANT-STOKES RAMAN MICROSCOPY (CARS) (added from applications list on 5/6/13)

 

8,441,630

 

5/14/13

 

None

MICRO VIBRATION ISOLATION DEVICE

 

6,517,060

 

2/11/03

 

From acquisition of Vistek/Advanced Vibration Technologies.

Assignment recordation form faxed to the USPTO on 11/2/12.

MECHANICAL SIGNAL FILTER

 

6,520,283

 

2/18/03

 

From acquisition of Vistek/Advanced Vibration Technologies.

Assignment recordation form faxed to the USPTO on 11/2/12.

MACHINE AND METHOD FOR MEASURING CHARACTERISTICS OF AN OPTICAL SIGNAL (added
from applications list on 3/13/13)

 

8,400,623

 

3/19/13

 

None

INSTRUMENTED PLATFORM FOR VIBRATION SENSITIVE EQUIPMENT (updated 11/6/12)

 

8,276,873

 

10/2/12

 

None

METHODS AND DEVICES FOR ACTIVE VIBRATION DAMPING OF AN OPTICAL STRUCTURE

 

8,231,098

 

7/31/12

 

None

AUTOMATED BANDWIDTH/WAVELENGTH ADJUSTMENT SYSTEMS AND METHODS FOR SHORT PULSE
LASERS AND OPTICAL AMPLIFIERS

 

8,218,587

 

7/10/12

 

None

INSTRUMENTED PLATFORM FOR VIBRATION SENSITIVE EQUIPMENT

 

8,196,891

 

6/12/12

 

None

AUTO-SCALING STRIP CHART

 

8,194,076

 

6/5/12

 

None

MACHINE AND METHOD FOR MEASURING CHARACTERISTICS OF AN OPTICAL SIGNAL

 

8,072,587

 

12/6/11

 

None

SELF-CENTERING ZOOM BAR GRAPH

 

8,004,527

 

8/23/11

 

Assignment to Newport Corporation recorded 1/18/07.

Chain of title is complete.

ADJUSTABLE OPTICAL MOUNT WITH LOCKING DEVICES AND METHODS

 

7,982,980

 

7/19/11

 

Assignment to Newport Corporation recorded 1/17/07.

Chain of title is complete.

 

--------------------------------------------------------------------------------


 

Description

 

Patent No.

 

Issue Date

 

Comments

AUTOMATED DISPERSION COMPENSATION OVER A BROAD WAVELENGTH RANGE FOR COHERENT
OPTICAL PULSES

 

7,962,046

 

6/14/11

 

Assignment to Newport Corporation recorded 11/9/07.

Chain of Title is complete.

OPTICAL CONTROL SYSTEM INCLUDING MOUNT FOR OPTICAL COMPONENT HAVING INDEPENDENT
MULTI-AXIAL CONTROL

 

7,855,845

 

12/21/10

 

Inventor assignment recorded 2/14/12. Chain of title is complete.

LINEWIDTH-NARROWED EXCIMER LASER CAVITY

 

7,751,461

 

7/6/10

 

Assignment to Newport Corporation recorded 9/30/08.

Chain of title is complete.

METHODS AND DEVICES FOR LOW NOISE CURRENT SOURCE WITH DYNAMIC POWER DISTRIBUTION

 

7,750,608

 

7/6/10

 

Assignment to Newport Corporation recorded 10/5/11.

Chain of title is complete.

OPTICAL ASSEMBLY WITH ADJUSTABLE OPTICAL ELEMENT AND INDEPENDENTLY TUNABLE
POSITION SENSORS

 

7,709,782

 

5/4/10

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12.

Chain of title is complete.

UNITARY FIBER CLAMP WITH FLEXIBLE MEMBERS AND A MEMBER MOVER

 

7,689,091

 

3/30/10

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12.

Chain of title is complete.

MOUNT FOR OPTICAL COMPONENT HAVING INDEPENDENT MULTI-AXIAL CONTROL

 

7,688,528

 

3/30/10

 

Assignment to Newport Corporation recorded 7/26/07.

ADJUSTABLE/NON-ADJUSTABLE PRECISION OPTICAL MOUNTS

 

7,679,845

 

3/6/10

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12.

ELECTRO-OPTIC MODULATOR WITH ADJUSTABLE CAVITY SIZE

 

7,653,267

 

1/26/10

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

OPTICAL BEAM STEERING AND SAMPLING APPARATUS AND METHOD

 

7,528,364

 

5/5/09

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

PRINTED CIRCUIT BOARD WITH RECESSED REGION

 

7,496,271

 

2/24/09

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

 

--------------------------------------------------------------------------------


 

Description

 

Patent No.

 

Issue Date

 

Comments

KINEMATIC OPTICAL MOUNT

 

7,495,849

 

2/24/09

 

Assignment to Newport Corporation recorded 2/27/07. Chain of title is complete.

ELECTRO-OPTIC MODULATOR

 

7,463,397

 

12/9/08

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

HIGH RESOLUTION OBJECTIVE LENS ASSEMBLY

 

7,4503,00

 

11/11/08

 

Assignment to Newport Corporation recorded 6/3/05. Chain of title is complete.

BI-DIRECTIONALLY PUMPED OPTICAL FIBER LASERS AND AMPLIFIERS

 

7,440,176

 

10/21/08

 

Assignment to Newport Corporation recorded 7/24/07. Chain of title is complete.

SEALED MOVER ASSEMBLY

 

7,423,364

 

9/9/08

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

ADJUSTABLE SUPPORT DEVICE FOR OPTICAL COMPONENTS AND METHODS OF USE

 

7,400,802

 

7/15/08

 

Assignment to Newport Corporation recorded 10/31/06. Chain of title is complete.

PIEZOELECTRIC-TUNED EXTERNAL CAVITY LASER

 

7,388,890

 

6/17/08

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

METHODS AND DEVICES FOR LOW NOISE CURRENT SOURCE WITH DYNAMIC POWER DISTRIBUTION

 

7,388,354

 

6/17/08

 

Assignment to Newport Corporation recorded 5/17/05. Chain of title is complete.

APPARATUS AND METHOD FOR ESTIMATION OF INITIAL PHASE OF A BRUSHLESS MOTOR

 

7,376,525

 

5/20/08

 

Assignment to Newport Corporation recorded 9/20/06. Chain of title is complete.

PHOTODIODE DIGITIZER WITH FAST GAIN SWITCHING

 

7,365,665

 

4/29/08

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

METHOD TO DEMULTIPLEX WAVELENGTHS OF LIGHT

 

7,330,657

 

2/12/08

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

 

--------------------------------------------------------------------------------


 

Description

 

Patent No.

 

Issue Date

 

Comments

THREE CONSTRAINT JOINT

 

7,330,633

 

2/12/08

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

LINEAR OUTPUT, CLOSED LOOP MOVER ASSEMBLY

 

7,323,804

 

1/29/08

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

LOW COST PRECISION LINEAR ACTUATOR AND CONTROL SYSTEM

 

7,321,175

 

1/22/08

 

Assignment to Newport Corporation recorded 9/20/06. Chain of title is complete.

INSTRUMENTED PLATFORM FOR VIBRATION-SENSITIVE EQUIPMENT

 

7,320,455

 

1/22/08

 

Assignment to Newport Corporation recorded 10/24/03. Chain of title is complete.

METHODS AND SYSTEMS TO ENHANCE MULTIPLE WAVE MIXING

 

7,292,387

 

11/6/07

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

LASER WAVELENGTH ACTUATORS

 

7,286,577

 

10/23/07

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

LASER COHERENCE CONTROL USING HOMOGENOUS LINEWIDTH BROADENING

 

7,280,568

 

10/9/07

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

CLOSED LOOP MOVER ASSEMBLY WITH MEASUREMENT SYSTEM

 

7,271,523

 

9/18/07

 

Continuation Patent — Assignment included at time of original patent — (see
patent 6,911,763) Update 5/10/12 — Assignment was recorded 2/22/12. The chain of
title is complete.

ELECTRO-OPTIC MODULATOR

 

7256920

 

8/14/07

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

COOLING SYSTEM FOR LINEAR MOTORS

 

7235902

 

6/26/07

 

Assignment to Newport Corporation recorded 1/17/07. Chain of title is complete.

 

--------------------------------------------------------------------------------


 

Description

 

Patent No.

 

Issue Date

 

Comments

TUNABLE EXTERNAL CAVITY LASER WIH ADJUSTABLE CAVITY LENGTH AND MODE-HOP
SUPPRESSION

 

7230960

 

6/12/07

 

Assignment from Bookham Technology PLC to Newport Corporation recorded 2/8/12.
Chain of title is complete.

LOW-NOISE HIGH POWER SHG LASER SYSTEM

 

7173950

 

2/5/07

 

Assignment from Bookham Technology PLC to Newport Corporation recorded 2/8/12.
Chain of title is complete.

MULTIPLE SPEED MOVER ASSEMBLY

 

7122989

 

10/17/06

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

SYSTEM AND METHOD FOR MONITORING ENVIRONMENTAL EFFECTS USING OPTICAL SENSORS

 

7119325

 

10/10/06

 

Corrected assignment from Bookham Technology PLC to Newport Corporation recorded
2/8/12. Chain of title is complete.

OPTICAL RECEIVER USING A DUAL GAIN PATH AMPLIFIER SYSTEM

 

7092644

 

8/15/06

 

Assignment to Newport Corporation recorded 1/12/09. Chain of title is complete.

EXPANSION MATCHED THIN DISC LASER AND METHOD FOR COOLING

 

7027477

 

4/11/06

 

Assignment to Newport Corporation recorded 2/03/12. Chain of title is complete.

DIODE PUMPED LASER WITH INTRACAVITY HARMONICS

 

7016389

 

3/21/06

 

Assignment to Newport Corporation recorded 2/03/12. Chain of title is complete.

LOW GAIN REGENERATIVE AMPLIFIER SYSTEM

 

7016107

 

3/21/06

 

Assignment to Newport Corporation recorded 2/03/12. Chain of title is complete.

THIN DISK LASER WITH LARGE NUMERICAL APERATURE PUMPING

 

7003011

 

2/7/06

 

Assignment to Newport Corporation recorded 2/03/12. Chain of title is complete.

PROCESS AND DEVICE FOR DISPLACING A MOVEABLE UNIT ON A BASE

 

6996506

 

2/7/06

 

Assignment to Newport Corporation recorded 7/13/01. Chain of title is complete.

ACCELERATION SENSING SYSTEM

 

6987626

 

1/17/06

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

 

--------------------------------------------------------------------------------


 

Description

 

Patent No.

 

Issue Date

 

Comments

SNUBBER FOR PNEUMATICALLY ISOLATED PLATFORMS

 

6966535

 

11/22/05

 

Assignment to Newport Corporation recorded 5/7/02. Chain of title is complete.

EXTERNAL CAVITY LASER WITH DISPERSION COMPENSATION FOR MODE-HOP-FREE TUNING

 

6940879

 

9/6/05

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

DIODE PUMPED MULTI-AXIAL INTRACAVITY DOUBLED LASER

 

6931037

 

8/16/05

 

Assignment to Newport Corporation recorded 2/03/12. Chain of title is complete.

WAVELENGTH LOCKER

 

6930822

 

8/16/05

 

Assignment to Newport Corporation recorded 2/03/12. Chain of title is complete.

LONG PULSE VANADATE LASER

 

6922419

 

7/26/05

 

Assignment to Newport Corporation recorded 2/03/12. Chain of title is complete.

CLOSED LOOP MOVER ASSEMBLY WITH MEASUREMENT SYSTEM

 

6911763

 

6/28/05

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

METHOD AND APPLICATION FOR POLARIZATION AND WAVELENGTH INSENSITIVE PUMPING OF
SOLID STATE LASERS

 

6891876

 

5/10/05

 

See Note (1)

HIGH RESOLUTION DYNAMIC POSITIONING MECHANISM FOR SPECIMEN INSPECTION AND
PROCESSING

 

6891601

 

5/10/05

 

Assignment to Newport Corporation recorded 7/11/05. Chain of title is complete.

ALGORITHM FOR INCREASING THE LIFETIME OF CRITICAL COMPONENTS IN A LASER SYSTEM

 

6890474

 

5/10/05

 

Assignment to Newport Corporation recorded 2/03/12. Chain of title is complete.

SYSTEM FOR IMPROVED POWER CONTROL

 

6853655

 

2/8/05

 

Assignment to Newport Corporation recorded 2/03/12. Chain of title is complete.

METHOD AND APPARATUS FOR IN-SITU PROTECTION OF SENSITIVE OPTICAL MATERIALS

 

6816536

 

11/9/04

 

Assignment to Newport Corporation recorded 2/03/12. Chain of title is complete.

EXTERNAL CAVITY LASER WITH HIGH SPECTRAL PURITY OUTPUT

 

6788726

 

9/7/04

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

METHOD AND APPARATUS FOR CONTROLLING A PIEZO ACTUATOR

 

6707231

 

3/16/04

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

 

--------------------------------------------------------------------------------


 

Description

 

Patent No.

 

Issue Date

 

Comments

EXTENDED LIFE HARMONIC GENERATOR

 

6697390

 

2/24/04

 

Assignment to Newport Corporation recorded 2/03/12. Chain of title is complete.

MULTI-RATE COMMUTATION OF MOTORS

 

6642680

 

11/4/03

 

Assignment to Newport Corporation recorded 3/18/02. Chain of title is complete.

EXTERNAL CAVITY LASER APPARATUS

 

6625183

 

9/22/03

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

PNEUMATIC VIBRATION ISOLATOR UTILIZING AN ELASTOMERIC ELEMENT FOR ISOLATION AND
ATTENUATION OF HORIZONTAL VIBRATION

 

6619611

 

9/16/03

 

Assignment to Newport Corporation recorded 7/2/01. Chain of title is complete.

MECHANICALLY GROUNDED TUNABLE LASER

 

6614829

 

9/2/03

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

GIMBALLED OPTICAL MOUNT

 

6614601

 

9/2/03

 

Update 5/10/12 — See Note (1).

SELECTIVELY TUNED ULTRAVIOLET OPTICAL FILTERS AND METHODS OF USE THEREOF

 

6611375

 

8/26/03

 

Continuation Patent — Assignment included at time of original patent — (see
patent 6,587,264). Update 5/10/12 — assignment was recorded 2/16/12. The chain
of title is complete.

TUNABLE LASER WITH SUPPRESSION OF SPONTANEOUS EMISSION

 

6608847

 

8/19/03

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

CONTINOUSLY GRATING-TUNED EXTERNAL CAVITY LASER WITH AUTOMATIC SUPPRESSION OF
SOURCE SPONTANEOUS EMISSION AND AMPLIFIED SPONTANEOUS EMISSION

 

6606340

 

8/12/03

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

VIBRATION DAMPER FOR OPTICAL TABLES AND OTHER STRUCTURES

 

6598545

 

7/29/03

 

Assignment to Newport Corporation recorded 4/10/01. Chain of title is complete.

REAL TIME PROCESS CONTROL OF OPTICAL COMPONENTS USING A LINEARLY SWEPT TUNABLE
LASER

 

6597449

 

7/22/03

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

SELECTIVELY TUNED ULTRAVIOLET OPTICAL FILTERS AND METHODS OF USE THEREOF

 

6587264

 

7/1/03

 

Assignment to Newport Corporation recorded 1/18/01. Chain of title is complete.

METHOD FOR PROVIDING HIGH VERTICAL DAMPING TO PNEUMATIC ISOLATORS DURING LARGE
AMPLITUDE DISTURBANCES OF ISOLATED PAYLOAD

 

6568666

 

5/27/03

 

Assignment to Newport Corporation recorded 6/13/01. Chain of title is complete.

 

--------------------------------------------------------------------------------


 

Description

 

Patent No.

 

Issue Date

 

Comments

ELECTRO-OPTIC CONVERTER HAVING A PASSIVE WAVEGUIDE AND EXHIBITING IMPEDANCE
MISMATCH

 

6528776

 

3/4/03

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

TUNABLE LASER TRANSMITTER WITH INTERNAL WAVELENGTH GRID GENERATORS

 

6526071

 

2/24/03

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

ACTIVE VIBRATION ISOLATION SYSTEMS WITH NONLINEAR COMPENSATION TO ACCOUNT FOR
ACTUATOR SATURATION

 

6511035

 

1/28/03

 

Assignment to Newport Corporation recorded 11/30/00. Chain of title is complete.

LASERS WITH LOW-DOPED GAIN MEDIUM

 

6504858

 

1/7/03

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

PASSIVE THERMAL STABILIZATION OF THE OPTICAL PATH LENGTH IN A TUNABLE LASER

 

6493365

 

12/10/02

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

APPARATUS FOR CONTROLLING A PIEZOELECTRIC ASSEMBLY OF A PIEZO ACTUATOR COUPLED
WITH A DRIVEN MEMBER

 

6476537

 

11/2/02

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

DOUBLE CHIRPED MIRROR

 

6462878

 

10/8/02

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

METHOD AND DEVICE FOR DISPLACING A MOVING BODY ON A BASE MOUNTED ELASTICALLY
WITH RESPECT TO THE GROUND

 

6438461

 

8/20/02

 

Assignment to Newport Corporation recorded 2/14/00. Chain of title is complete.

OPEN LOOP WAVELENGTH CONTROL SYSTEM FOR A TUNABLE LASER

 

6434173

 

8/13/02

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

QUASI-CONTINUOUS WAVE LITHOGRAPHY APPARATUS AND METHOD

 

6421573

 

7/16/02

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

STACK PUMPED VANADATE AMPLIFIER

 

6417955

 

7/9/02

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

PASSIVE VIBRATION ISOLATOR WITH PROFILED SUPPORTS

 

6394407

 

5/28/02

 

Assignment to Newport Corporation recorded 2/29/00. Chain of title is complete.

PHOTONIC CRYSTAL FIBER SYSTEM FOR SUB-PICOSECOND PULSES

 

6389198

 

5/14/02

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

 

--------------------------------------------------------------------------------


 

Description

 

Patent No.

 

Issue Date

 

Comments

METHOD AND APPARATUS TO DETECT A FLAW IN A SURFACE OF AN ARTICLE

 

6373565

 

4/16/02

 

The assignment chain from the inventors to Spectra-Physics and through to
Newport is complete.

METHOD AND APPARATUS FOR OPTICAL RECEPTION

 

6364541

 

4/2/02

 

Assignment to Newport Corporation recorded 12/10/09.

MODULAR MOTION STAGES UTILIZING INTERCONNECTING ELEMENTS

 

6350080

 

2/26/02

 

Continuation Patent — Assignment included at time of original patent — (see
patent 6,174,102). Update 5/10/12 — assignment was recorded 3/29/12. The chain
of title is complete.

NEAR-VISIBLE LIGHT DETECTION METHOD AND APPRATUS

 

6340820

 

1/22/02

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

DOUBLE CHIRPED MIRROR

 

6301049

 

10/9/01

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

DIODE PUMPED MULTI-AXIAL INTRACAVITY DOUBLED LASER

 

6287298

 

9/11/01

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

CONTINOUSLY TUNABLE EXTERNAL CAVITY LASER

 

6282215

 

8/28/01

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

LASER WRITING METHOD AND APPARATUS

 

6246706

 

6/12/02

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

DIODE PUMPED MULTI-AXIAL INTRACAVITY DOUBLED LASER

 

6241720

 

6/5/01

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

GIMBALLED OPTICAL MOUNT

 

6198580

 

3/6/01

 

Assignment to Newport Corporation recorded 3/12/99. Chain of title is complete.

LASERS WITH LOW DOPED GAIN MEDIUM

 

6185235

 

2/6/01

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

HIGH PERFORMANCE OPTICAL FILTERS SUITABLE FOR INTENSE ULTRAVIOLET IRRADIANCE
APPLICATIONS

 

6157503

 

12/5/00

 

Assignment to Newport Corporation recorded 3/8/12. Chain of title is complete.

 

--------------------------------------------------------------------------------


 

Description

 

Patent No.

 

Issue Date

 

Comments

MULTILAYER ION PLATED COATINGS COMPRISING TITANIUM DIOXIDE

 

6139968

 

10/31/00

 

Continuation Patent — Assignment included at time of original patent — (see
patent 5,753,319). Update 5/10/12 — assignment was recorded 2/16/12. The chain
of title is complete.

CONTINOUSLY TUNABLE EXTERNAL CAVITY LASER

 

6108355

 

8/22/00

 

This patent is currently assigned to Emcore. This is under investigations as of
3/14/12.

DIFFRACTION GRATING HAVING ENHANCED BLAZE PERFORMANCE AT TWO WAVELENGTHS

 

6067197

 

5/23/00

 

Assignment to Newport Corporation recorded 2/17/12. Chain of title is complete.

DIODE PUMPED, FIBER COUPLED LASER WITH DEPOLARIZED PUMP BEAM

 

5999544

 

12/7/99

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

REFLECTIVE OVERCOAT FOR REPLICATED DIFFRACTION GRATINGS

 

5999318

 

12/7/99

 

Assignment to Newport Corporation recorded 2/17/12. Chain of title is complete.

EXTERNAL CAVITY LASER PIVOT DESIGN

 

5995521

 

11/30/99

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

DIODE PUMPED LASER USING GAIN MEDIUMS WITH STRONG THERMAL FOCUSING

 

5907570

 

12/7/99

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

POSITIONABLE MULTI-OPTIC HOLDER

 

5852519

 

12/22/98

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

METHOD FOR PRODUCING LOW SCATTER, LOW LOSS, ENVIRONMENTALLY STABLE DIELECTRIC
COATINGS

 

5849370

 

12/15/98

 

See Note (1)

WIDE RANGE CYLINDRICAL MIRROR MOUNT WITH RADIAL CLAMP

 

5847885

 

12/8/98

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

SYNCRONOUSLY PUMPED SUB-PICOSECOND OPTICAL PARAMETRIC OSCILLATOR

 

5847861

 

12/8/98

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

Q-SWITCHED LASER PROVIDING UV LIGHT

 

5835513

 

11/10/98

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

 

--------------------------------------------------------------------------------


 

Description

 

Patent No.

 

Issue Date

 

Comments

DIODE PUMPED, FIBER COUPLED LASER WITH DEPOLARIZED PUMP BEAM

 

5812583

 

9/22/98

 

Inventor Assignment recorded 10/7/11. Assignment to Newport Corporation recorded
2/3/12. Chain of title is complete.

MODE LOCKED LASER AND AMPLIFIER

 

5812308

 

9/22/98

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

FLIP-TYPE MIRROR MOUNT

 

5737132

 

4/7/98

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

FREQUENCY CONVERSION SYSTEM

 

5696780

 

12/9/97

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

ROTARY BEAMSPLITTER PRISM MOUNT

 

5694257

 

12/2/97

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

CONFOCAL-TO-CONCENTRIC DIODE PUMPED LASER

 

5651020

 

7/22/97

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

CONFOCAL-TO-CONCENTRIC DIODE PUMPED LASER

 

5638397

 

6/10/97

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

DIODE PUMPED, FIBER COUPLED LASER WITH DEPOLARIZED PUMP BEAM

 

5608742

 

3/4/97

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

DIODE PUMPED LASER USING CRYSTALS WITH STRONG THERMAL FOCUSING

 

5577060

 

11/19/96

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

THERMAL LENS OF CONTROLLED ELLIPTICITY

 

5561547

 

10/1/96

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

MAGNETOSTRICTIVE ACTUATOR FOR OPTICAL ALIGNMENT SCREWS

 

5543670

 

8/6/96

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

TUNABLE, MULTIPLE FREQUENCY LASER DIODE

 

5524012

 

6/4/96

 

Assignment to Newport Corporation recorded 12/10/09. Chain of title is complete.

LASER DIODE SYSTEM WITH FEEDBACK CONTROL

 

5504762

 

4/2/96

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

 

--------------------------------------------------------------------------------


 

Description

 

Patent No.

 

Issue Date

 

Comments

MULTIPLE CRYSTAL NON-LINEAR FREQUENCY CONVERSION APPARATUS

 

5477378

 

12/19/95

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

DIODE PUMPED MULTI-AXIAL INTRACAVITY DOUBLED LASER

 

5446749

 

8/19/95

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

CONFOCAL DIODE PUMPED LASER

 

5412683

 

5/2/95

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

DIODE PUMPED LASER WITH STRONG THERMAL LENS CRYSTAL

 

5410559

 

4/25/95

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

PIEZOELECTRIC ACTUATOR FOR OPTICAL ALIGNMENT SCREWS CROSS REFERENCES TO
CO-PENDING APPLICATIONS

 

5394049

 

2/28/95

 

Inventor assignment recorded 2/23/12. Assignment to Newport Corporation recorded
12/10/09. Chain of title is complete.

OPTICAL PARAMETRIC OSCILLATOR WITH UNSTABLE RESONATOR

 

5390211

 

2/14/95

 

Assignment to Newport Corporation recorded 2/3/12. Chain of title is complete.

TUNABLE FABRY-PEROT INTERFEROMETER AND ASSOCIATED METHODS

 

6608685

 

8/19/03

 

Assigned to ILX Lightwave Corporation*

RESONANTLY DRIVEN FIBER POLARIZATION SCRAMBLER

 

6721468

 

4/13/04

 

Assigned to ILX Lightwave Corporation*

OPTICAL FIBER HOLDER WITH FIBER ENGAGING PROTRUSIONS, AND ASSOCIATED METHODS

 

6741786

 

5/25/04

 

Assigned to ILX Lightwave Corporation*

INTEGRATING CAVITY FOR OPTICAL MEASUREMENTS

 

6810161

 

10/26/04

 

Assigned to ILX Lightwave Corporation*

HIGH DENSITY OPTICAL SOURCE BANK

 

7,054,342

 

5/30/06

 

Assigned to ILX Lightwave Corporation*

GONIOMETRIC SCANNING RADIOMETER (added 3/13/13)

 

5,949,534

 

9/7/99

 

Assigned to Ophir-Spiricon, LLC.

FAR-FIELD SCANNING APPRATUS AND METHOD FOR RAPID MEASUREMENT OF LIGHT SOURCE
CHARACTERISTICS WITH HIGH DYNAMIC RANGE (added 3/13/13)

 

6,788,398

 

9/7/04

 

Assigned to Ophir-Spiricon, LLC.

REAL-TIME GONIOSPECTROPHOTOMETER (added 3/13/13)

 

7,321,423

 

1/22/08

 

Assigned to Ophir-Spiricon, LLC.

 

--------------------------------------------------------------------------------

Notes:

 

(1)         This patent is owned by Newport Corporation to the best of its
knowledge.  However, the inventor assignment document cannot be located at this
time.

 

* Assignment to Newport Corporation to be filed with PTO post-closing.

 

--------------------------------------------------------------------------------


 

Pending Applications

 

Description

 

Application No.

 

Filing Date

THERMO-COMPRESSION BONDING APPARATUS AND METHOD (added 7/9/13)

 

61/822,912

 

5/13/13

IMPROVED PERFORMANCE OPTICALLY COATED SEMICONDUCTOR DEVICES AND RELATED METHODS
OF MANUFACTURE (added 7/9/13)

 

13/861,875

 

4/12/13

METHODS AND DEVICES FOR ACTIVE VIBRATION DAMPING OF AN OPTICAL STRUCTURE (added
7/9/13)

 

13/535,745

 

6/28/12

LED DEVICE ARCHITECTURE EMPLOYING NOVEL OPTICAL COATING AND METHOD OF
MANUFACTURE (added 7/9/13)

 

13/513,823

 

6/4/12

HIGH POWER LED DEVICE ARCHITECTURE EMPLOYING DIELECTRIC COATINGS AND METHOD OF
MANUFACTURE (added 7/9/13)

 

13/387,704

 

1/27/12

OPTICAL ADJUSTABLE MOUNTS WITH ABSOLUTE POSITION FEEDBACK (added 7/9/13)

 

13/181,444

 

7/15/10

OPTICAL ADJUSTABLE MOUNTS WITH PIEZOELECTRIC DRIVER (added 7/9/13)

 

12/065,083

 

1/18/07

BEAM SCATTERING LASER MONITOR (Ophir-Spiricon)

 

13/636,339

 

9/21/12

METHOD AND APPARATUS FOR LASER CUTTING TRANSPARENT AND SEMITRANSPARENT
SUBSTRATES (Added 3/13/13)

 

61/760,256

 

2/4/13

SYSTEM AND METHODS FOR DETECTING THE PRESENCE AND TYPE OF CAPACITIVE LOADS
(Added 5/6/13)

 

61/723,246

 

10/26/12

OPTICAL POST MOUNT SYSTEM AND METHOD OF USE (Added 3/13/13)

 

61/759,539

 

2/1/13

SUPERCONTINUUM GENERATION SYSTEM AND METHOD OF MANUFACTURE (Added 3/13/13)

 

61/745,837

 

12/26/12

CONTINUOUS WAVE UV LASER BASED ON STIMULATED RAMAN SCATTERING (Added 5/10/12 —
converted to a PCT application)

 

61/611,944 (need utility #)

 

3/16/12

HIGH EFFICIENCY ECHELLE GRATING (Added 5/10/12) — converted to a PCT
application.

 

61/538,320

 

9/23/11

ULTRAVIOLET FILTER SYSTEM FOR USE IN SOLAR SIMULATORS AND METHOD OF MANUFACTURE
— converted to a PCT application.

 

61/498,002 (need utility #)

 

6/17/11

TUNABLE DAMPER SYSTEM (Updated 5/10/12)

 

13/338,164

 

12/2/11

INSTRUMENTED PLATFORM FOR VIBRATION SENSITIVE EQUIPMENT (updated 11/6/12)

 

13/609,134

 

9/10/12

INSTRUMENTED PLATFORM FOR VIBRATION SENSITIVE EQUIPMENT (updated 11/6/12)

 

13/479,206

 

5/23/12

ANGULAR BEAM ADJUSTMENT SYSTEM AND METHODS FOR USE (updated 11/6/12)

 

13/390,503

 

2/14/12

QUANTUM EFFICIENCY MEASUREMENT SYSTEM AND METHOD OF USE (updated 11/6/12)

 

13/234,951

 

9/16/11

MINIATURIZED BROAD SPECTRUM LINEAR ARRAY BASED OPTICAL DEMULTIPLEXING SYSTEM

 

13/174,516

 

6/30/11

AUTOMATED DISPERSION COMPENSATION OVER A BROAD WAVELENGTH RANGE FOR COHERENT
OPTICAL PULSES (continuation)

 

13/111,810

 

5/19/11

BROADLY TUNABLE OPTICAL PARAMETRIC OSCILLATOR

 

13/011,780

 

1/21/11

MICROPROCESSOR-BASED MULTIJUNCTION

 

61/498,002

 

9/5/10

 

--------------------------------------------------------------------------------


 

Description

 

Application No.

 

Filing Date

 

PHOTODETECTION SYSTEMS AND METHODS FOR USE (Added 5/10/12) - converted to a PCT
application.

 

 

 

 

 

 

Registered Marks

 

Mark

 

Registration No.

 

Registration Date

EXCELSIOR (International Class 10)

 

4,330,521

 

5/7/13

SPECTRA-PHYSICS (added 7/9/13)

 

4,330,520

 

5/7/13

VELOCITY (added 7/9/13)

 

2,130,320

 

1/20/98

V (& DESIGN) (added 7/9/13)

 

1,685,763

 

5/5/92

NEW FOCUS (added 7/9/13)

 

1,687,057

 

5/12/92

SPIRICON (added 7/9/13) (under Spiricon, Inc.)

 

1,664,885

 

12/9/91

BEAMMAKER (added 7/9/13)

 

3,714,164

 

11/24/09

BEAMGAGE (added 7/9/13)

 

3,623,976

 

6/2/09

DATUM (added from the applications list on 3/13/13)

 

4,263,476

 

12/25/12

QUASAR (added from applications list on 5/6/13)

 

4,309,491

 

3/26/13

INSIGHT

 

4129651

 

4/17/12

CORION

 

4073450

 

12/20/11

NSTRUCT

 

4032802

 

9/27/11

MAKE, MANAGE AND MEASURE LIGHT

 

3600219

 

3/31/09

EXCELSIOR (International Class 9)

 

3370293

 

1/15/08

EXPLORER

 

3345264

 

11/27/07

IQ DAMPER*

 

3541802

 

12/2/08

IQ DAMPING TECHNOLOGY*

 

3294809

 

9/18/07

SMARTTABLE*

 

3190279

 

12/26/06

ILX LIGHTWAVE**

 

2078888

 

7/15/97

MATISSE

 

3330829

 

11/6/07

REVEAL

 

3345183

 

11/27/07

CENTENNIA

 

3360444

 

12/25/07

PULSESCOUT

 

3340848

 

11/20/07

EMPOWER

 

3058186

 

2/7/06

SOLARYX

 

3712940

 

11/17/09

HYBRYX

 

3926012

 

3/1/11

SOLSTICE

 

3481639

 

8/5/08

PULSEO

 

3468777

 

7/15/08

NEWPORT RESOURCE

 

2904099

 

11/23/04

SPITFIRE

 

2780305

 

11/4/03

MAI TAI

 

2581563

 

6/18/02

ORIEL

 

2622866

 

9/24/02

Design Only

 

2733651

 

7/8/03

DYNAMYX

 

2321689

 

2/22/00

D-LOK

 

2444644

 

4/17/01

VALUMAX

 

2236152

 

3/30/99

MILLENNIA

 

2191793

 

9/29/98

ORION

 

2103240

 

10/7/97

ULTIMA

 

2099353

 

9/23/97

OPAL

 

1825031

 

3/8/94

MOPO

 

1817838

 

1/25/94

LOK-TO-CLOCK

 

1852963

 

9/6/94

ORIEL

 

1819705

 

2/8/94

 

--------------------------------------------------------------------------------


 

Mark

 

Registration No.

 

Registration Date

TSUNAMI

 

1759090

 

3/16/93

BEAMLOK

 

1640907

 

4/9/91

SPECTRA-PHYSICS

 

1661478

 

10/22/91

S

 

1654202

 

8/20/91

NEWPORT and Design

 

1558877

 

10/3/89

INSTASPEC

 

1490971

 

6/7/88

QUANTA-RAY and Design

 

1352510

 

8/6/85

MOTOR MIKE

 

1239206

 

5/24/83

SPECTRA-PHYSICS

 

772271

 

6/30/64

Design Only

 

772270

 

6/30/64

 

--------------------------------------------------------------------------------

*A correction to reflect Nevada as the state of incorporation of Newport
Corporation on this trademark registration has been filed and the official
Trademark Office record has been corrected.

** A correction to the state of corporation was made by the Trademark Office,
showing the proper state of incorporation as the state of Minnesota.

 

Pending Applications

 

Description

 

Application No.

 

Filing Date

SPIRIT (added 7/9/13)

 

85900636

 

4/10/13

VANTAGE (added 7/9/13)

 

85925660

 

5/7/13

 

--------------------------------------------------------------------------------


 

Schedule 3.20(a)

Locations of Real Property

 

Street Address

 

City

 

State

 

Owned or Leased

3321 East Global Loop

 

Tucson

 

Arizona

 

Leased

16700 Aston St. / 1791 Deere Ave.

 

Irvine

 

California

 

Leased

1931 Deere Ave.

 

Irvine

 

California

 

Leased

3635 Peterson Way

 

Santa Clara

 

California

 

Leased

150 Long Beach Blvd.

 

Stratford

 

Connecticut

 

Leased

8 Forge Parkway

 

Franklin

 

Massachusetts

 

Leased

1616 Osgood Street

 

North Andover

 

Massachusetts

 

Leased

101 Billerica Avenue, Building 3

 

No. Billerica

 

Massachusetts

 

Leased

31950 Frontage Road

 

Bozeman

 

Montana

 

Leased

691 St. Paul St.

 

Rochester

 

New York

 

Leased

705 St. Paul St.

 

Rochester

 

New York

 

Owned

820 Linden Avenue

 

Rochester

 

New York

 

Leased

230 Veronia Drive

 

Springfield

 

Ohio

 

Leased

3100 North 300 West

 

North Logan

 

Utah

 

Leased

 

--------------------------------------------------------------------------------


 

Schedule 3.20(b)

Location of Chief Executive Office, Taxpayer Identification Number, Etc.

 

Legal Name

 

Address of Chief Executive
Office

 

U.S. Taxpayer
Identification No.

 

Organizational
Identification No.

Newport Corporation

 

1791 Deere Avenue

Irvine, CA 92606

 

94-0849175

 

C325-1938

Ophir Holdings, Inc.

 

1616 Osgood Street

No. Andover, MA 01845

 

16-1618709

 

161618709

Ophir Optics, LLC

 

1616 Osgood Street

North Andover, MA 01845

 

27-1576100

 

271576100

Ophir-Spiricon, LLC

 

3100 North 300 West

North Logan, Utah 84341

 

27-1576508

 

742060-0160

 

--------------------------------------------------------------------------------


 

Schedule 3.20(c)

Changes in Legal Name, State of Formation and Structure

 

During the past five years, Newport Corporation has been party to the following
mergers (Newport was the surviving entity in each such merger):

 

Merger

 

Date

Merger of Spectra-Physics Semiconductor Lasers, Inc. Into Newport

 

7/28/2008

Merger of Kensington Laboratories, Inc. Into Newport

 

6/24/2009

Merger of Newport-Franklin, Inc. Into Newport

 

12/29/2010

Merger of Newport Inspection Holdings, Inc. Into Newport

 

12/16/2011

Merger of Newport Precision Optics Corporation Into Newport

 

12/16/2011

Merger of Spectra-Physics Optics Corporation Into Newport

 

12/16/2011

Merger of Unique Equipment Company Into Newport

 

12/16/2011

Merger of ILX Lightwave Corporation Into Newport

 

7/17/2013

 

In January 2012, ILX Lightwave Corporation was party to a merger with
Yellowstone Acquisition Corporation, a newly-formed Subsidiary of the Borrower. 
ILX was the surviving entity in such merger.

 

In December 2009, Ophir Optics, Inc., a Massachusetts corporation, converted to
Ophir Optics, LLC, a Massachusetts limited liability company.

 

In December 2009, Ophir-Spiricon, Inc., a Utah corporation, converted to
Ophir-Spiricon, LLC, a Utah limited liability company.

 

In December 2010, Ophir-Spiricon, LLC was party to a merger with Ophir-Photon,
LLC, a California limited liability company.  Ophir-Spiricon, LLC was the
surviving entity in such merger.

 

--------------------------------------------------------------------------------


 

Schedule 5.02

Borrower Website Address

 

http://investor.newport.com

 

--------------------------------------------------------------------------------


 

Schedule 6.01

Liens Existing on the Closing Date

 

1.              Certificates of deposit held in account number 289852 in the
aggregate amount of $4,170,000 have been pledged by Newport, as guarantor of the
obligations of Spectra-Physics KK, a wholly owned subsidiary of Newport, to Bank
of America, N.A. as collateral securing Newport’s obligations under the Security
Agreement between Newport and Bank of America, N.A. dated September 27, 2010.

 

2.              The following Form UCC1 Financing Statements filed with the
Nevada Secretary of State for Newport Corporation as Debtor:

 

Secured Party

 

File Date

 

File Number/Type

 

Collateral

Great America Leasing Corporation

 

7/2/2007

 

2007021035-4/Original

 

Leased video inspection equipment

Air Liquide Industrial U.S. LP

 

4/23/2009

 

2009010377-9/Original

 

Leased storage vessel

Wells Fargo Financial Leasing, Inc.

 

7/13/2009

 

2009017135-4/Original

 

Leased Ricoh copiers

Wells Fargo Financial Leasing, Inc.

 

7/29/2009

 

2009018663-4/Amendment

 

Leased Ricoh copiers

Wells Fargo Financial Leasing, Inc.

 

10/13/2009

 

2009024687-2/Amendment

 

Leased Ricoh copiers

Wells Fargo Financial Leasing, Inc.

 

10/4/2011

 

2011026356-8/Amendment

 

Leased Ricoh copiers

 

3.              The following Form UCC1 Financing Statement filed with the Utah
Division of Corporations and Commercial Code for Ophir-Spiricon, LLC as Debtor:

 

Secured Party

 

File Date

 

File Number/Type

 

Collateral

Webbank

 

5/3/2011

 

395179201138/Original

 

 

 

4.              Capital lease of Micro Controle Spectra-Physics S.A.S. for the
facility located in Beaune la-Rolande, France.

 

5.              Liens and pledges securing the indebtedness of Ophir Optronics
Solutions Ltd., High Q Technologies GmbH and/or their Subsidiaries as listed in
Schedule 6.03.

 

6.              Contingent repurchase obligations under accounts receivable
factoring facilities of Spectra-Physics KK, as listed on Schedule 6.03.

 

7.              Cash held as collateral for bank guarantees of foreign
subsidiaries as listed in Schedule 6.03.

 

8.              Deed of Trust executed by Ophir Optronics Ltd. and Adv. Yoni
Feuchtwanger on February 12, 2004, according to which Adv. Feuchtwanger holds in
escrow the shares of Ophir Optronics, LLC and Ophir Holdings, Inc. as required
by Israeli Tax Authority related to internal tax restructuring of the U.S.
subsidiaries of Ophir Optronics Ltd.

 

--------------------------------------------------------------------------------


 

Schedule 6.02

Investments Existing on the Closing Date

 

1.              See Schedule 3.13 for a list of investments in wholly owned and
majority owned Subsidiaries.

 

2.              Minority Equity Interests in the following companies:

 

(a)         Optra, Inc. — 16,000 shares of common stock

(b)         Taiwan Electro Optical Systems — 2,199 shares of common stock

 

3.              Loan to MONTFORT Technologies GmbH related to the sale of
headquarters of High Q Technologies GmbH in Rankweil, Austria.

 

4.              Intercompany loans made prior to the date hereof to Foreign
Subsidiaries who are not Loan Parties which do not exceed $25,000,000 as of the
Closing Date.

 

--------------------------------------------------------------------------------


 

Schedule 6.03

Indebtedness Existing on the Closing Date

 

1.  Notes, Loans; Lines of Credit; Capital Leases

 

 

 

 

 

 

 

Oustanding Principal

 

Total Available

 

 

 

 

 

Debtor

 

Country

 

Currency

 

in Million

 

In Million USD

 

in Million

 

In Million USD

 

Secured?

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spectra- Physics KK

 

Japan

 

JPY

 

200.0

 

2.0

 

200.0

 

2.0

 

Parent Guarantee

 

6/30/2014

 

Spectra- Physics KK

 

Japan

 

JPY

 

50.0

 

0.5

 

600.0

 

6.1

 

Parent Guarantee

 

11/30/2013

 

Spectra- Physics KK

 

Japan

 

JPY

 

100.0

 

1.0

 

100.0

 

1.0

 

No

 

7/31/2013

 

Spectra- Physics KK

 

Japan

 

JPY

 

100.0

 

1.0

 

300.0

 

3.1

 

Parent Cash Collateralized

 

7/26/2013

 

Spectra- Physics KK

 

Japan

 

JPY

 

8.4

 

0.1

 

350.0

 

3.6

 

Sold with Recourse

 

 

 

Spectra- Physics KK

 

Japan

 

JPY

 

5.1

 

0.1

 

200.0

 

2.0

 

Sold with Recourse

 

 

 

Ophir Japan

 

Japan

 

JPY

 

50.0

 

0.5

 

70.0

 

0.7

 

Parent Guarantee

 

 

 

Ophir Japan

 

Japan

 

JPY

 

3.4

 

0.0

 

3.4

 

0.0

 

Guaranteed by Minority Shareholder

 

12/2/2013

 

Ophir Japan

 

Japan

 

JPY

 

7.2

 

0.1

 

7.2

 

0.1

 

Guaranteed by Minority Shareholder

 

6/6/2014

 

Ophir Japan

 

Japan

 

JPY

 

12.7

 

0.1

 

12.7

 

0.1

 

Guaranteed by Minority Shareholder

 

1/20/2015

 

Ophir Japan

 

Japan

 

JPY

 

9.6

 

0.1

 

9.6

 

0.1

 

Guaranteed by Minority Shareholder

 

11/20/2015

 

Ophir Japan

 

Japan

 

JPY

 

12.0

 

0.1

 

12.0

 

0.1

 

Guaranteed by Minority Shareholder

 

6/20/2016

 

Ophir Japan

 

Japan

 

JPY

 

27.3

 

0.3

 

27.3

 

0.3

 

Guaranteed by Minority Shareholder

 

11/20/2016

 

Ophir Optronics

 

Israel

 

USD

 

1.5

 

1.5

 

1.5

 

1.5

 

Yes

 

12/15/2014

 

Ophir Optronics

 

Israel

 

USD

 

1.5

 

1.5

 

1.5

 

1.5

 

Yes

 

10/6/2015

 

Newport Corp

 

France

 

EUR

 

0.9

 

1.2

 

0.9

 

1.2

 

Yes

 

12/31/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.1

 

 

 

23.5

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

2.  Bank Guarantees — Foreign Subsidiaries

 

Issuer

 

Beneficiary

 

Outstanding
Amount

 

Collateralized
with Cash

 

Foreign Subsidiary

 

Purpose

Commerzbank

 

Haupzollamt

 

EUR 0.1M

 

Yes

 

Newport Spectra-Physics GmbH

 

Customs

Commerzbank

 

Universitat Bonn

 

EUR 0.31M

 

Yes

 

Newport Spectra-Physics GmbH

 

Warranty Guarantee

Commerzbank

 

Eidgenoss.Steuerverwaltung/ fur Zoll

 

CHF 40K

 

Yes

 

Newport Instruments AG

 

Customs

Commerzbank

 

ECO Buro

 

EUR 72K

 

Yes

 

Newport Spectra-Physics GmbH

 

Facility Lease

ABN Amro

 

Haupzollamt

 

EUR 18K

 

Yes

 

Newport Spectra-Physics B.V.

 

Customs

ABN Amro

 

Customer

 

EUR 9K

 

Yes

 

Newport Spectra-Physics B.V.

 

Warranty Guarantee

Volksbank

 

Montfort Technologies

 

EUR 0.1M

 

Yes

 

High Q Technologies GmbH

 

Facility Lease

Barclays

 

HM Customs & Excise

 

GBP 0.15M

 

Yes

 

Newport Spectra-Physics Ltd.

 

Customs & Excise

Credit Industriel et Commercial

 

CIC (for capital lease)

 

EUR 0.35M

 

Yes

 

Micro-Controle Spectra-Physics SAS

 

Facility Lease

LCL

 

Various Customers

 

EUR 6K

 

Yes

 

Micro-Controle Spectra-Physics SAS

 

Warranty Guarantee

Bank of Tokyo-Mitsubishi UFJ Ltd.

 

Consumption Tax Payments

 

YEN 80M

 

No

 

Spectra-Physics K.K.

 

Consumption Tax

Bank Hapoalim

 

Beck-Tech

 

NIS 0.16M

 

No

 

Ophir Optronics Solutions Ltd

 

Facility Lease

 

--------------------------------------------------------------------------------


 

Issuer

 

Beneficiary

 

Outstanding
Amount

 

Collateralized
with Cash

 

Foreign Subsidiary

 

Purpose

Bank Hapoalim

 

R.M.P.A Assets

 

NIS 0.74M

 

No

 

Ophir Optronics Solutions Ltd

 

Facility Lease

Bank Hapoalim

 

Customs and VAT authorities

 

NIS 0.12M

 

No

 

Ophir Optronics Solutions Ltd

 

Customs

Bank Hapoalim

 

Government of Israel- Ministry of Trade and Labor

 

NIS 57K

 

No

 

Ophir Optronics Solutions Ltd

 

Tender for Labor Incentives

Bank Hapoalim

 

Government of Israel

 

NIS 0.62M

 

No

 

Ophir Optronics Ltd

 

Tender for Labor Incentives

Bank Hapoalim

 

Government of Israel

 

NIS 57K

 

No

 

Ophir Optronics Ltd

 

Tender for Labor Incentives

Bank Leumi

 

Rafael Advanced Defense Systems Ltd

 

NIS 0.3M

 

No

 

Ophir Optronics Solutions Ltd

 

Warranty Guarantee

Bank Leumi

 

Government of Israel- Ministry of Trade and Labor

 

NIS 0.54M

 

No

 

Ophir Optronics Solutions Ltd

 

Tender for Labor Incentives

Bank Leumi

 

Beck-Tech

 

NIS 0.36M

 

Yes

 

Optical Metrology Ltd

 

Facility Lease

Bank Leumi

 

R.M.P.A Assets

 

NIS 0.15M

 

No

 

Optical Metrology Ltd

 

Facility Lease

 

3.                                      Guarantee by Newport Corporation of
obligations of Hilger Analytical Limited under the Hilger Analytical Limited
Pension Scheme

 

--------------------------------------------------------------------------------


 

Schedule 6.14

Certain Non-Wholly Owned Subsidiaries

 

Name of Subsidiary

 

Country

 

Percentage Ownership at Closing

Optical Metrology Ltd.

 

Israel

 

85.9% (By Ophir Optronics Ltd.)

Optical Metrology, Inc.

 

Massachusetts

 

100% (By Optical Metrology Ltd., which is 85.9% owned by Ophir Optronics Ltd.)

Ophir Japan Ltd

 

Japan

 

66.7% (By Ophir Optronics Ltd.)

Ophir Optronics GmbH

 

Germany

 

75% (By Ophir Optronics Ltd.)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrower(s):

 

Newport Corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of July 18, 2013 among Newport Corporation, a
Nevada corporation, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of
Commitment/
Loans Assigned

 

Percentage
Assigned of
Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and Issuing Bank

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](3)

 

 

 

NEWPORT CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(3)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Acceptance and adoption of the terms of this
Assignment and Assumption by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of July 18, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Newport
Corporation, a Nevada corporation (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall [have its Commitment increased by
$[                    ], thereby making the aggregate amount of its total
Commitments equal to $[                    ]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[                    ]
with respect thereto].

 

2.                                      The Borrower hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

5.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

--------------------------------------------------------------------------------


 

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

NEWPORT CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of July 18, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Newport
Corporation, a Nevada corporation (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[                    ]] [and] [a commitment with respect to
Incremental Term Loans of $[                    ]].

 

2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[                      ]

 

--------------------------------------------------------------------------------


 

4.  The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

6.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

NEWPORT CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF CLOSING DOCUMENTS

 

NEWPORT CORPORATION

 

CREDIT FACILITIES

 

July 18, 2013

 

LIST OF CLOSING DOCUMENTS(4)

 

A.                                    LOAN DOCUMENTS

 

1.                                      Credit Agreement (the “Credit
Agreement”) by and among Newport Corporation, a Nevada corporation (the
“Borrower”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrower from the Lenders in an initial
aggregate principal amount of $275,000,000.

 

SCHEDULES

 

Schedule 2.01

—

Commitments

Schedule 2.06

—

Existing Letters of Credit

Schedule 3.10

—

Insurance

Schedule 3.13

—

Subsidiaries

Schedule 3.17

—

Intellectual Property; Licenses, Etc.

Schedule 3.20(a)

—

Real Property

Schedule 3.20(b)

—

Chief Executive Office, Legal Name, U.S. Tax Payer Identification Number and
Organizational Identification Number

Schedule 3.20(c)

—

Prior Legal Names, Prior State of Formation and Mergers and Consolidations

Schedule 5.20

—

Borrower Website

Schedule 6.01

—

Existing Liens

Schedule 6.02

—

Existing Investments

Schedule 6.03

—

Existing Indebtedness

Schedule 6.14

—

Exempt Subsidiaries

 

EXHIBITS

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

[Intentionally Omitted]

Exhibit C

—

Form of Increasing Lender Supplement

Exhibit D

—

Form of Augmenting Lender Supplement

Exhibit E

—

List of Closing Documents

Exhibit F-1

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit F-2

—

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

 

--------------------------------------------------------------------------------

(4)  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 

--------------------------------------------------------------------------------


 

Exhibit F-3

—

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit F-4

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit G-1

—

Form of Borrowing Request

Exhibit G-2

—

Form of Interest Election Request

Exhibit H

—

Form of Note

Exhibit I

—

Compliance Certificate

 

2.                                      Notes executed by the Borrower in favor
of each of the Lenders, if any, which has requested a note pursuant to
Section 2.10(e) of the Credit Agreement.

 

3.                                      Guaranty executed by the initial
Subsidiary Guarantors (collectively with the Borrower, the “Loan Parties”) in
favor of the Administrative Agent.

 

4.                                      Security and Pledge executed by the Loan
Parties, together with pledged instruments and allonges, stock certificates,
stock powers executed in blank, pledge instructions and acknowledgments, as
appropriate.

 

Schedule 1(b)

—

Pledged Equity

Schedule 2(c)

—

Commercial Tort Claims

Schedule 3(g)

—

Instruments; Documents; Tangible Chattel Paper

Exhibit 4(a)(ii)

—

Irrevocable Stock Power

Exhibit 4(b)(i)

—

Notice of Grant of Security Interest in Patents

Exhibit 4(b)(ii)

—

Notice of Grant of Security Interest in Trademarks

Exhibit 4(b)(iii)

—

Notice of Grant of Security Interest in Copyrights

 

5.                                      Confirmatory Grant of Security Interest
in United States Patents made by certain of the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

Schedule A                                  —                                  
Registered Patents; Patent Applications; Other Patents

 

6.                                      Confirmatory Grant of Security Interest
in United States Trademarks made by certain of the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

Schedule A                                  —                                  
Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks

 

7.                                      Certificates of Insurance listing the
Administrative Agent as (x) lender loss payee for the property casualty
insurance policies of the Loan Parties, together with separate lender loss
payable endorsements and (y) additional insured with respect to the liability
insurance of the Loan Parties, together with separate additional insured
endorsements.

 

B.                                    UCC DOCUMENTS

 

8.                                      UCC, tax lien and name variation search
reports naming each Loan Party from the appropriate offices in relevant
jurisdictions.

 

9.                                      UCC financing statements naming each
Loan Party as debtor and the Administrative Agent as secured party as filed with
the appropriate offices in applicable jurisdictions.

 

2

--------------------------------------------------------------------------------


 

C.                                    CORPORATE DOCUMENTS

 

10.                               Certificate of the Secretary or an Assistant
Secretary of each Loan Party certifying (i) that there have been no changes in
the Certificate of Incorporation or other charter document of such Loan Party,
as attached thereto and as certified as of a recent date by the Secretary of
State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

11.                               Good Standing Certificate (or analogous
documentation if applicable) for each Loan Party from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction.

 

D.                                    OPINIONS

 

12.                               Opinion of Gibson, Dunn & Crutcher LLP,
special counsel for the Loan Parties.

 

13.                               Opinion of Jeffrey B. Coyne, General Counsel
of the Borrower.

 

E.                                     CLOSING CERTIFICATES AND MISCELLANEOUS

 

14.                               A Certificate signed by the President, a Vice
President or a Financial Officer of the Borrower certifying the following: 
(i) all of the representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct, (ii) no Default or Event of Default has
occurred and is then continuing and (iii) after giving effect to the
Transactions, the Borrower and its Subsidiaries, taken as a whole, are Solvent
and will be Solvent subsequent to incurring the indebtedness in connection with
the Transactions.

 

15.                               Payoff documentation providing evidence
satisfactory to the Administrative Agent that the credit facilities evidenced by
the Existing Credit Agreement have been terminated and cancelled (along with all
of the agreements, documents and instruments delivered in connection therewith)
and all Indebtedness owing thereunder has been repaid, cash collateralized or
appropriate back-stop letters of credit issued in respect thereof (except to the
extent being so repaid with the initial Revolving Loans) and any and all liens
thereunder have been terminated.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 18, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Newport Corporation, a Nevada corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                      , 20[    ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 18, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Newport Corporation, a Nevada corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                      , 20[    ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 18, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Newport Corporation, a Nevada corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                      , 20[    ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 18, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Newport Corporation, a Nevada corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                      , 20[    ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603
Attention: [                    ]
Facsimile: [                    ]](5)

 

With a copy to:

 

[                    ]
[                    ]
Attention: [                    ]
Facsimile: [                    ]

 

Re:  [Borrower]

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of July 18, 2013 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Newport Corporation, a Nevada
corporation (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such Borrowing
requested hereby:

 

1.                                      Aggregate principal amount of
Borrowing:(6)

 

2.                                      Date of Borrowing (which shall be a
Business Day):

 

3.                                     Type of Borrowing (ABR or Eurocurrency):

 

4.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(7)

 

5.                                      Agreed Currency:

 

6.                                      Location and number of the Borrower’s
account or any other account agreed upon by the Administrative Agent and the
Borrower to which proceeds of Borrowing are to be disbursed:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(5)  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

(6)  Not less than applicable amounts specified in Section 2.02(c).

(7)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and](1) 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

 

Very truly yours,

 

 

 

 

NEWPORT CORPORATION,

 

as the Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  To be included only for Borrowings on the Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603
Attention: [                    ]
Facsimile: [                    ]](1)

 

Re:  [Borrower]

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of July 18, 2013 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Newport Corporation, a Nevada
corporation (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The Borrower
hereby gives you notice pursuant to Section 2.08 of the Credit Agreement that it
requests to convert an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such conversion requested hereby:

 

1.                                      List date, Type, principal amount,
Agreed Currency and Interest Period (if applicable) of existing Borrowing:

 

2.                                      Aggregate principal amount of resulting
Borrowing:

 

3.                                      Effective date of interest election
(which shall be a Business Day):

 

4.                                      Type of Borrowing (ABR or Eurocurrency):

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(2)

 

6.                                      Agreed Currency:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

NEWPORT CORPORATION,

 

as Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF]

 

NOTE

 

[                    ], 2013

 

FOR VALUE RECEIVED, the undersigned, NEWPORT CORPORATION, a Nevada corporation,
a [                      ] (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO
PAY to the order of [NAME OF LENDER] and its registered assigns (the “Lender”)
the aggregate unpaid Dollar Amount of all Loans made by the Lender to the
Borrower pursuant to the “Credit Agreement” (as defined below) on the Maturity
Date or on such earlier date as may be required by the terms of the Credit
Agreement.  Capitalized terms used herein and not otherwise defined herein are
as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement.  Interest hereunder is due and payable at such times and
on such dates as set forth in the Credit Agreement.

 

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.

 

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of July 18, 2013 by and among the
Borrower, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount of such
Lender’s Commitment, the indebtedness of the Borrower resulting from each such
Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

 

This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

 

--------------------------------------------------------------------------------


 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns.  The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns.  The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

 

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

*****

 

2

--------------------------------------------------------------------------------


 

 

NEWPORT CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Note

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount of
Loan

 

Type of
Loan Currency

 

Interest
Period/Rate

 

Amount of
Principal
Paid or
Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF COMPLIANCE CERTIFICATE

 

For the Fiscal Quarter ended                                   , 20      .

 

I,                                             , [Title] of Newport Corporation
(the “Borrower”) hereby certify that, to the best of my knowledge and belief,
with respect to that certain Credit Agreement dated as of July 18, 2013 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”; all of the defined terms in the Credit Agreement are incorporated
herein by reference) among the Borrower, the Guarantors, the Lenders and
JPMorgan Chase Bank, N.A., as Administrative Agent:

 

(a)                                 The company-prepared financial statements
which accompany this certificate are true and correct in all material respects
and have been prepared in accordance with GAAP applied on a consistent basis,
subject to changes resulting from normal year-end audit adjustments.

 

(b)                                 Since                        (the date of
the last similar certification, or, if none, the Effective Date) no Default or
Event of Default has occurred under the Credit Agreement; [except as
follows]:(11)

 

(c)                                  (select one):

 

o                                    Attached hereto are such supplements to
Schedules 3.13 (Subsidiaries), 3.17 (IP Rights), 3.20(a) (Locations of Real
Property), 3.20(b) (Location of Chief Executive Office, Taxpayer Identification
Number, Etc.), and 3.20(c) (Changes in Legal Name, State of Formation and
Structure) of the Credit Agreement, such that, as so supplemented, such
Schedules are accurate and complete as of the date hereof.

 

o                                    No such supplements are required at this
time.

 

Delivered herewith are detailed calculations demonstrating compliance by the
Loan Parties with the financial covenants contained in Section 6.11 of the
Credit Agreement as of the end of the fiscal period referred to above.

 

This              day of                       , 20    .

 

 

NEWPORT CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(11)  Specify the nature and status thereof and any action taken or proposed to
be taken with respect thereto.

 

--------------------------------------------------------------------------------


 

Attachment to Officer’s Certificate

 

Computation of Financial Covenants(12)

 

I.  Consolidated Leverage Ratio

 

Consolidated Funded Indebtedness (as of date of this Officer’s Certificate with
respect to the Borrower and its Subsidiaries on a consolidated basis, without
duplication) the sum of:

 

(a)         all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

 

$                          

 

(b)         all purchase money Indebtedness;

 

$                          

 

(c)          the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments (other than letters of credit incurred to
support commercial transactions, bid bonds, payment bonds and performance bonds
arising in the ordinary course of business), in each case net of the amount of
cash collateral securing such obligations;

 

$                          

 

(d)         all obligations in respect of the deferred purchase price of
property or services (other than (i) trade accounts payable and other accrued
liabilities in the ordinary course of business (including deferred payments in
respect of services by employees) and (ii) any earn-out obligation or other
post-closing balance sheet adjustment prior to such time as it becomes a
liability on the balance sheet of such Person in accordance with GAAP or that
exists on the balance sheet of such Person on a non-interest accruing basis and
is paid within thirty days of the date such obligation becomes a liability on
the balance sheet);

 

$                          

 

(e)          all Attributable Indebtedness;

 

$                          

 

(f)           all obligations to purchase, redeem, retire, defease or otherwise
make any payment prior to the Maturity Date in respect of any Equity Interests
or any warrant, right or option to acquire such Equity Interest, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends (other than
any such obligations, to the extent such obligations constitute Indebtedness
(i) arising pursuant to the terms of any employee agreement, employee equity
subscription agreement, stock purchase, grant or option agreement or similar
agreement or plan or (ii) in respect of Restricted Payments of the Borrower that
are made pursuant to Section 8.06(c) of the Credit Agreement);

 

$                          

 

--------------------------------------------------------------------------------

(12)  In the event of any conflict between the formulas set forth herein and the
formulas provided in the Credit Agreement, the Credit Agreement shall govern.

 

--------------------------------------------------------------------------------


 

 

(g)          all Guarantees with respect to Indebtedness of the types specified
in (a) through (f) above of another Person; and

 

$                          

 

(h)         all Indebtedness of the types referred to in (a) through (g) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Loan Party or any
Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person

 

(i)             (a) + (b) + (c) + (d) + (e) + (f) + (g) +
(h) =                                                                                               
$                     

 

Consolidated Adjusted EBITDA (for most recently completed four Fiscal Quarters,
for the Borrower and its Subsidiaries on a consolidated basis) = the sum of:

 

(j)            Consolidated Net Income for such
period                                         $

 

(k)         plus the following to the extent deducted in calculating such
Consolidated Net Income (without duplication):

 

(i)                                     Consolidated Interest Charges for such
period,

 

$                          

 

(ii)                                  the provision for federal, state, local
and foreign income taxes payable for such period,

 

$                          

 

(iii)                               the amount of depreciation and amortization
expense for such period,

 

$                          

 

(iv)                              all non-cash charges for such period except to
the extent constituting an accrual of a reserve for a cash expenditure to be
made, or reasonably anticipated to be made, in a future period,

 

$                          

 

(v)                                 any losses from such period resulting from
the Disposition of any asset of the Borrower or any Subsidiary outside of the
ordinary course of business, including, without limitation, any net loss from
discontinued operations and any net loss on disposal of discontinued operations,
in any case to the extent permitted by the Credit Agreement,

 

$                          

 

--------------------------------------------------------------------------------


 

(vi)                              non-cash losses attributable to the write-down
of assets (excluding write-downs of inventory and accounts receivable),

 

$                          

 

(vii)                           other extraordinary, unusual or non-recurring
charges, expenses or losses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period,

 

$                          

 

(viii)                        non-cash stock compensation expenses for such
period which do not represent a cash item in such period or any future period,

 

$                          

 

(ix)                              all unrealized non-cash losses under Swap
Contracts during such period,

 

$                          

 

(x)                                 non-cash charges resulting from the
application of FASB ASC 805\FAS 141R with respect to earn-outs incurred by the
Borrower or any of its Subsidiaries in connection with the Ophir Acquisition or
any Permitted Acquisition,

 

$                          

 

(xi)                              any expense deducted in calculating
Consolidated Net Income for such period and reimbursed or advanced (including
through a purchase price adjustment) during such period by third parties (but
only to the extent such reimbursement or advance is not or has not previously
been included in the determination of Consolidated Net Income),

 

$                          

 

(xii)                           currency translation losses related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Swap Contracts for currency exchange risk) and

 

$                          

 

(xiii)                        one time fees, costs and expenses actually
incurred in connection with Permitted Acquisitions and other non-recurring
losses, expenses or charges recorded or recognized by the Borrower or any of its
Subsidiaries during such period in an aggregate amount not to exceed $4,000,000
in any Fiscal Year

 

$                          

 

--------------------------------------------------------------------------------


 

(l)             (k)(i)+ (k)(ii)+ (k)(iii)+ (k)(iv)+ (k)(v)+ (k)(vi)+ (k)(vii)+
(k)(viii)+ (k)(ix)+ (k)(x)+ (k)(xi)+ (k)(xii)+ (k)(xiii) =

 

$                          

 

(m)     minus the following to the extent included in calculating such
Consolidated Net Income (without duplication):

 

(i)                                     all non-cash income for such period
except to the extent constituting an accrual of a reserve for a cash receipt to
be received, or reasonably expected to be received, in a future period,

 

$                          

 

(ii)                                  any income or gain from such period
resulting from the Disposition of any asset of the Borrower or any Subsidiary
outside of the ordinary course of business, including, without limitation, any
net income from discontinued operations and any net income or gain on disposal
of discontinued operations,

 

$                          

 

(iii)                               non-cash gains attributable to the write-up
of assets (excluding write-ups of inventory and accounts receivable),

 

$                          

 

(iv)                              extraordinary, unusual or non-recurring income
or gains of the Borrower and its Subsidiaries increasing such Consolidated Net
Income which does not represent a cash item in such period or any future period,

 

$                          

 

(v)                                 all unrealized non-cash gains under Swap
Contracts during such period,

 

$                          

 

(vi)                              non-cash income resulting from the application
of FASB ASC 805\FAS 141R with respect to earn-outs incurred by the Borrower or
any of its Subsidiaries in connection with any Permitted Acquisition, and

 

$                          

 

(vii)                           currency translation gains related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Swap Contracts for currency exchange risk)

 

$                          

 

(n)         (m)(i)+ (m)(ii)+ (m)(iii)+ (m)(iv)+ (m)(v)+ (m)(vi)+ (m)(vii) =

 

$                          

 

--------------------------------------------------------------------------------


 

(o)         Consolidated Adjusted EBITDA = (j) + (l) —
(n) =     $                      

 

Consolidated Leverage Ratio = (l) :
(o) =                                                                      .      :1.00(13)

 

II.   Consolidated Fixed Charge Coverage Ratio

 

(a)         Consolidated Adjusted EBITDA (for most recently completed four
Fiscal Quarters, for the Borrower and its Subsidiaries on a consolidated basis)
= see line I.(o) above

 

$                          

 

(b)         Consolidated Capital Expenditures for such period (other than to the
extent financed with long-term, non-revolving Indebtedness incurred for such
purpose) =

 

$                          

 

(c)          Consolidated Fixed Charges (for the most recently completed four
Fiscal Quarters, for the Borrower and its Subsidiaries on a consolidated basis)
= the sum of:

 

(i)                                     the cash portion of Consolidated
Interest Charges for such period

 

$                          

 

(ii)                                  Consolidated Scheduled Funded Debt
Payments for such period

 

$                          

 

(iii)                               Income taxes paid in cash for such period

 

$                          

 

(iv)                             
(c)(i)+(c)(ii)+(c)(iii) =                                    $

 

Consolidated Fixed Charge Coverage Ratio = ((a) - (b)) :
(c)(iv) =                                                                       
.       : 1.00(14)

 

--------------------------------------------------------------------------------

(13)  Maximum permitted: See Section 6.11(a).

(14)  Minimum Permitted: See Section 6.11(b).

 

--------------------------------------------------------------------------------